Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 1 of 70

HIGHLIGHTS OF PRESCRIBING INFORMATION

These highlights do not include all the information needed to use
HUMIRA safely and effectively. See full prescribing information for
HUMIRA.

HUMIRA (adalimumab) Injection, Solution for Subcutaneous use
Initial U.S. Approval: 2002

 

 

WARNINGS:
See full prescribing information for complete boxed warning.

SERIOUS INFECTIONS (5.1, 6.1) .

° Increased risk of serious infections leading to hospitalization or
death, including tuberculosis (TB), bacterial sepsis, invasive
fungal infections (such as histoplasmosis), and infections due to
other opportunistic pathogens.

° HUMIRA should be discontinued if a patient develops a serious
infection or sepsis during treatment.

° Perform test for latent TB; if positive, start treatment for TB
prior to starting HUMIRA.

° Monitor all patients for active TB during treatment, even if initial

latent TB test is negative. |
MALIGNANCY (5.2)

¢ Lymphoma and other malignancies, some fatal, have been
reported in children and adolescent patients treated with TNF
blockers, of which HUMIRA is a member.

° Post-marketing cases of hepatosplenic T-cell lymphoma
(HSTCL), a rare type of T-cell lymphoma, have occurred in
adolescent and young adults with inflammatory bowel disease
treated with TNF blockers including HUMIRA.

 

 

Boxed Warning 9/2011

Dosage and Administration, Crohn’s Disease (2.3) 3/2011

Dosage and Administration, Monitoring to Assess Safety (2.5) 3/2011
Warnings and Precautions, Serious Infections (5.1) 9/2011

Warnings and Precautions, Malignancies (5.2) 3/2011

Warnings and Precautions, Neurologic Reactions (5.5) MM/YYYY
Warnings and Precautions, Use with Abatacept (5.11) 3/2011

nerves INDICATIONS AND USAGE-------

HUMIRA is a tumor necrosis factor (TNF) blocker indicated for treatment

of:

Rheumatoid Arthritis (RA) (1.1)

° Reducing signs and symptoms, inducing major clinical response,
inhibiting the progression of structural damage, and improving
physical function in adult patients with moderately to severely active
RA.

Juvenile Idiopathic Arthritis (JIA) (1.2)

° Reducing signs and symptoms of moderately to severely active
polyarticular JIA in pediatric patients 4 years of age and older.

Psoriatic Arthritis (PsA) (1.3)

e Reducing signs and symptoms, inhibiting the progression of structural
damage, and improving physical function in adult patients with active
PsA.

Ankylosing Spondylitis (AS) (1.4)

° Reducing signs and symptoms in adult patients with active AS.

Crohn’s Disease (CD) (1.5)

° Reducing signs and symptoms and inducing and maintaining clinical
remission in adult patients with moderately to severely active Crohn’s
disease who have had an inadequate response to conventional therapy.
Reducing signs and symptoms and inducing clinical remission in these
patients if they have also lost response to or are intolerant to
infliximab.

Plaque Psoriasis (Ps) (1.6)

° The treatment of adult patients with moderate to severe chronic plaque
psoriasis who are candidates for systemic therapy or phototherapy,
and when other systemic therapies are medically less appropriate.

HUMIRA is administered by subcutaneous injection.

Rheumatoid Arthritis, Psoriatic Arthritis, Ankylosing Spondylitis (2.1)

e 40 mg every other week. Some patients with RA not receiving
methotrexate may benefit from increasing the frequency to 40 mg
every week.

Juvenile Idiopathic Arthritis (2.2)

e 15 kg (33 lbs) to <30 kg (66 Ibs): 20 mg every other week

e 230 kg (66 Ibs): 40 mg every other week

Crohn's Disease (2.3)

° Initial dose (Day 1) is 160 mg (four 40 mg injections in one day or
two 40 mg injections per day for two consecutive days), followed by
80 mg two weeks later (Day 15). Two weeks later (Day 29) begin a
maintenance dose of 40 mg every other week.

Plaque Psoriasis (2.4)

e 80 mg initial dose, followed by 40 mg every other week starting one
week after initial dose.

woseeee DOSAGE FORMS AND STRENGTHS-------
e 40 mg/0.8 mL ina single-use prefilled pen (HUMIRA Pen) (3)
e 40 mg/0.8 mL ina single-use prefilled glass syringe (3)
e 20 mp/0.4 mL ina single-use prefilled glass syringe (3)

=n CONTRAINDICATIONS-------
° None (4)

wosenee WARNINGS AND. PRECAUTIONS -------

° Serious infections — Do not start HUMIRA during an active infection.
If an infection develops, monitor carefully, and stop HUMIRA if
infection becomes serious (5.1)

° Invasive fungal infections — For patients who develop a systemic
illness on HUMIRA, consider empiric antifungal therapy for those
who reside or travel to regions where mycoses are endemic (5.1)

° Malignancies — The incidence of malignancies was greater in
HUMIRA-treated patients than in controls (5.2)

° Anaphylaxis or serious allergic reactions may occur (5.3)

e Hepatitis B virus reactivation — monitor HBV carriers during and’
several months after therapy. If reactivation occurs, stop HUMIRA
and begin anti-viral therapy (5.4)

° Demyelinating disease exacerbation or new onset, may occur (5.5)

¢ — Cytopenias, pancytopenia — advise patients to seek immediate medical

attention if symptoms develop, and consider stopping HUMIRA (5.6)
e —_— Heart failure, worsening or new onset, may occur (5.8)
° Lupus-like syndrome — stop HUMIRA if syndrome develops (5.9)

-------ADVERSE REACTIONS-------
Most common adverse reactions (incidence >10%): infections (e.g. upper
respiratory, sinusitis), injection site reactions, headache and rash (6.1)
To report SUSPECTED ADVERSE REACTIONS, contact Abbott
Laboratories at 1-800-633-9110 or FDA at 1-800-FDA-1088 or
www.fda.gov/medwatch

-------DRUG INTERACTIONS-------
e  Abatacept ~ increased risk of serious infection (5.1, 5.11, 7.2)
° Anakinra — increased risk of serious infection (5.1, 5.7, 7.2)
° Live vaccines — should not be given with HUMIRA (5.10, 7.3)

wecene= USE IN SPECIFIC POPULATIONS-------
e Pregnancy: Physicians are encouraged to enroll pregnant patients in
the HUMIRA pregnancy registry by calling 1-877-311-8972 (8.1)

See 17 for PATIENT COUNSELING INFORMATION and Medication
Guide

Revised: 12/2011

 

FULL PRESCRIBING INFORMATION: CONTENTS*
WARNINGS: SERIOUS INFECTIONS AND MALIGNANCY
1 INDICATIONS AND USAGE

1.1 Rheumatoid Arthritis

1.2 Juvenile Idiopathic Arthritis

1.3 Psoriatic Arthritis

1.4 Ankylosing Spondylitis

1.5 Crohn’s Disease
1.6 Plaque Psoriasis
2 DOSAGE AND ADMINISTRATION
2.1 Rheumatoid Arthritis, Psoriatic Arthritis, and Ankylosing Spondylitis
2.2 Juvenile Idiopathic Arthritis
2.3 Crohn’s Disease

 
Case 2:18-cv-09253-JCZ-JVM

2.4 Plaque Psoriasis

2.5 Monitoring to Assess Safety

2.6 General Considerations for Administration
3 DOSAGE FORMS AND STRENGTHS
4 CONTRAINDICATIONS
5 WARNINGS AND PRECAUTIONS

5.1 Serious Infections

5.2 Malignancies

5.3 Hypersensitivity Reactions

5.4 Hepatitis B Virus Reactivation

5.5 Neurologic Reactions

5.6 Hematological Reactions

5.7 Use with Anakinra

5.8 Heart Failure

5.9 Autoimmunity

5.10 Immunizations

5.11 Use with Abatacept
6 ADVERSE REACTIONS

6.1 Clinical Studies Experience

6.2 Postmarketing Experience
7 DRUG INTERACTIONS

7.1 Methotrexate

7.2 Biologic Products

7.3 Live Vaccines
8 USE IN SPECIFIC POPULATIONS
"8.1 Pregnancy

Document 43-1 Filed 05/14/20 Page 2 of 70

8.3 Nursing Mothers
8.4 Pediatric Use
8.5 Geriatric Use
10 OVERDOSAGE
11 DESCRIPTION
12 CLINICAL PHARMACOLOGY
12.1 Mechanism of Action
12.2 Pharmacodynamics
12.3 Pharmacokinetics
13 NONCLINICAL TOXICOLOGY
13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
14 CLINICAL STUDIES
14.1 Rheumatoid Arthritis
14.2 Juvenile Idiopathic Arthritis
14.3 Psoriatic Arthritis
14.4 Ankylosing Spondylitis
14.5 Crohn’s Disease
14.6 Plaque Psoriasis
15 REFERENCES
16 HOW SUPPLIED/STORAGE AND HANDLING
17 PATIENT COUNSELING INFORMATION
17.1 Patient Counseling
17.2 Instruction on Injection Technique
* Sections or subsections omitted from the full prescribing information are

not listed

 

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 3 of 70

FULL PRESCRIBING INFORMATION

 

 

WARNINGS: SERIOUS INFECTIONS AND MALIGNANCY

SERIOUS INFECTIONS

Patients treated with HUMIRA are at increased risk for developing serious infections that may lead to
hospitalization or death /see Warnings and Precautions (5.1)]. Most patients who developed these
infections were taking concomitant immunosuppressants such as methotrexate or corticosteroids.

IIUMIRA should be discontinued if a patient develops a serious infection or sepsis.

Reported infections include:

* Active tuberculosis (TB), including reactivation of latent TB. Patients with TB have frequently
presented with disseminated or extrapulmonary disease. Patients should be tested for latent TB before
HUMIRA use and during therapy. Treatment for latent TB should be initiated prior to HUMIRA use.

¢ Invasive fungal infections, including histoplasmosis, coccidioidomycosis, candidiasis, aspergillosis,
blastomycosis, and pneumocystosis. Patients with histoplasmosis or other invasive fungal infections may
present with disseminated, rather than localized, disease. Antigen and antibody testing for histoplasmosis
may be negative in some patients with active infection. Empiric anti-fungal therapy should be considered
in patients at risk for invasive fungal infections who develop severe systemic illness. ;

¢ Bacterial, viral and other infections due to opportunistic pathogens, including Legionella and Listeria.

The risks and benefits of treatment with HUMIRA should be carefully considered prior to initiating
therapy in patients with chronic or recurrent infection.

Patients should be closely monitored for the development of signs and symptoms of infection during and
after treatment with HUMIRA, including the possible development of TB in patients who tested negative
for latent TB infection prior to initiating therapy. /See Warnings and Precautions (5.1) and Adverse
Reactions (6.1)]

MALIGNANCY

Lymphoma and other malignancies, some fatal, have been reported in children and adolescent patients
treated with TNF blockers, of which HUMIRA is a member. /See Warnings and Precautions (5.2)] Post-
marketing cases of hepatosplenic T-cell lymphoma (HSTCL), a rare type of T-cell lymphoma, have been
reported in patients treated with TNF blockers including HUMIRA. These cases have had a very
aggressive disease course and have been fatal. The majority of reported TNF blocker cases has occurred
in patients with Crohn's disease or ulcerative colitis and the majority were in adolescent and young adult
males. Almost all these patients had received treatment with azathioprine or 6-mercaptopurine

| concomitantly with a TNF blocker at or prior to diagnosis. It is uncertain whether the occurrence of
HSTCL is related to use of a TNF blocker or a TNF blocker in combination with these other

 

 

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 4 of 70

 

 

immunosuppressants.

 

1 INDICATIONS AND USAGE
1.1 Rheumatoid Arthritis

HUMIRA is indicated for reducing signs and symptoms, inducing major clinical response, inhibiting the
progression of structural damage, and improving physical function in adult patients with moderately to
severely active rheumatoid arthritis, HUMIRA can be used alone or in combination with methotrexate or other
non-biologic disease-modifying anti-rheumatic drugs (DMARDs).

1.2 Juvenile Idiopathic Arthritis

HUMIRA is indicated for reducing signs and symptoms of moderately to severely active polyarticular juvenile
idiopathic arthritis in pediatric patients 4 years of age and older. HUMIRA can be used alone or in
combination with methotrexate.

1.3 Psoriatic Arthritis

HUMIRA is indicated for reducing signs and symptoms, inhibiting the progression of structural damage, and
improving physical function in adult patients with active psoriatic arthritis. HUMIRA can be used alone or in
combination with non-biologic DMARDs.

1.4 Ankylosing Spondylitis

HUMIRA is indicated for reducing signs and symptoms in adult patients with active ankylosing spondylitis.

1.5 Crohn’s Disease

HUMIRA is indicated for reducing signs and symptoms and inducing and maintaining clinical remission in
adult patients with moderately to severely active Crohn’s disease who have had an inadequate response to
conventional therapy. HUMIRA is indicated for reducing signs and symptoms and inducing clinical remission
in these patients if they have also lost response to or are intolerant to infliximab.

1.6 Plaque Psoriasis

HUMIRA is indicated for the treatment of adult patients with moderate to severe chronic plaque psoriasis who
are candidates for systemic therapy or phototherapy, and when other systemic therapies are medically less
appropriate, HUMIRA should only be administered to patients who will be closely monitored and have
regular follow-up visits with a physician /see Boxed Warnings and Warnings and Precautions (5)).

2 DOSAGE AND ADMINISTRATION

HUMIRA is administered by subcutaneous injection.

 

 
 

Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 5 of 70
2.1 Rheumatoid Arthritis, Psoriatic Arthritis, and Ankylosing Spondylitis

The recommended dose of HUMIRA for adult patients with rheumatoid arthritis (RA), psoriatic arthritis
(PsA), or ankylosing spondylitis (AS) is 40 mg administered every other week. Methotrexate (MTX), other
non-biologic DMARDS, glucocorticoids, nonsteroidal anti-inflammatory drugs (NSAIDs), and/or analgesics
may be continued during treatment with HUMIRA. In the treatment of RA, some patients not taking
concomitant MTX may derive additional benefit from increasing the dosing frequency of HUMIRA to 40 mg

every week.

2.2 Juvenile Idiopathic Arthritis

The recommended dose of HUMIRA for pediatric patients 4 to 17 years of age with polyarticular juvenile
idiopathic arthritis (JIA) is based on weight as shown below. MTX, glucocorticoids, NSAIDs, and/or
analgesics may be continued during treatment with HUMIRA. '

 

 

 

 

 

 

Pediatric Patients , Dose
(4 to 17 years)
15 kg (33 Ibs) to <30 kg (66 Ibs) 20 mg every other week
(20 mg Prefilled Syringe)
230 kg (66 Ibs) 40 mg every other week
(HUMIRA Pen or 40 mg Prefilled Syringe)

Limited data are available for HUMIRA treatment in pediatric patients with a weight below 15 kg.

2.3 Crohn’s Disease

The recommended HUMIRA dose regimen for adult patients with Crohn’s disease is 160 mg initially on Day
1 (given as four 40 mg injections in one day or as two 40 mg injections per day for two consecutive days),

_ followed by 80 mg two weeks later (Day 15). Two weeks later (Day 29) begin a maintenance dose of 40 mg
every other week. Aminosalicylates and/or corticosteroids may be continued during treatment with HUMIRA.
Azathioprine, 6-mercaptopurine (6-MP) [see Warnings and Precautions (5.2)] or MTX may be continued
during treatment with HUMIRA if necessary. The use of HUMIRA in Crohn’s disease beyond one year has
not been evaluated in controlled clinical studies.

2.4 Plaque Psoriasis

The recommended dose of HUMIRA for adult patients with plaque psoriasis is an initial dose of 80 mg,
followed by 40 mg given every other week starting one week after the initial dose. The use of HUMIRA in
moderate to severe chronic plaque psoriasis beyond one year has not been evaluated in controlled clinical
studies.

2.5 Monitoring to Assess Safety

Prior to initiating HUMIRA and periodically during therapy, patients should be evaluated for active
tuberculosis and tested for latent infection [see Warnings and Precautions (5.1)].

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 6 of 70

2.6 General Considerations for Administration

HUMIRA is intended for use under the guidance and supervision of a physician. A patient may self-inject
HUMIRA if a physician determines that it is appropriate, and with medical follow-up, as necessary, after
proper training in subcutaneous injection technique.

The solution in the HUMIRA Pen or prefilled syringe should be carefully inspected visually for particulate
matter and discoloration prior to subcutaneous administration. If particulates and discolorations are noted, the
product should not be used. HUMIRA does not contain preservatives; therefore, unused portions of drug
remaining from the syringe should be discarded. NOTE: The needle cover of the syringe contains dry rubber
(latex), which should not be handled by persons sensitive to this substance.

Patients using the HUMIRA Pen or prefilled syringe should be instructed to inject the full amount in the
syringe (0.8 mL), which provides 40 mg of HUMIRA, according to the directions provided in the Patient
Instructions for Use /see Patient Instructions for Use].

Patients (15 kg to <30 kg) using the pediatric pre-filled syringe, or their caregivers, should be instructed to
inject the full amount in the syringe (0.4 mL), which provides 20 mg of HUMIRA, according to the directions
provided in the Patient Instructions for Use.

Injection sites should be rotated and injections should never be given into areas where the skin is tender,
bruised, red or hard.

3 DOSAGE FORMS AND STRENGTHS
e Pen

A single-use pen (HUMIRA Pen), containing a 1 mL prefilled glass syringe with a fixed 27 gauge % inch
needle, providing 40 mg (0.8 mL) of HUMIRA.

e Prefilled Syringe

A single-use, 1 mL prefilled glass syringe with a fixed 27 gauge 4 inch needle, providing 40 mg (0.8 mL) of
HUMIRA. .

A single-use, 1 mL prefilled glass syringe with a fixed 27 gauge % inch needle, providing 20 mg (0.4 mL) of
HUMIRA.

4 CONTRAINDICATIONS

None.

5 WARNINGS AND PRECAUTIONS

(see also Boxed WARNINGS)

 
 

Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 7 of 70

5.1 Serious Infections

Patients treated with HUMIRA are at increased risk for developing serious infections involving various organ
systems and sites that may lead to hospitalization or death. Opportunistic infections due to bacterial,
mycobacterial, invasive fungal, viral, parasitic, or other opportunistic pathogens including aspergillosis,
blastomycosis, candidiasis, coccidioidomycosis, histoplasmosis, legionellosis, listeriosis, pneumocystosis and
tuberculosis have been reported with TNF blockers. Patients have frequently presented with disseminated
rather than localized disease.

The concomitant use of a TNF blocker and abatacept or anakinra was associated with a higher risk of serious
infections in patients with rheumatoid arthritis (RA); therefore, the concomitant use of HUMIRA and these
biologic products is not recommended in the treatment of patients with RA [see Warnings and Precautions
(5.7, 5.11) and Drug Interactions (7.2)].

Treatment with HUMIRA should not be initiated in patients with an active infection, including localized
infections, Patients greater than 65 years of age, patients with co-morbid conditions and/or patients taking
concomitant immunosuppressants (such as corticosteroids or methotrexate), may be at greater risk of
infection. The risks and benefits of treatment should be considered prior to initiating therapy in patients:

e- with chronic or recurrent infection;
e who have been exposed to tuberculosis;

e with a history of an opportunistic infection;

e who have resided or traveled in areas of endemic tuberculosis or endemic mycoses, such as
histoplasmosis, coccidioidomycosis, or blastomycosis; or

e with underlying conditions that may predispose them to infection.
Tuberculosis

Cases of reactivation of tuberculosis or new tuberculosis infections have been observed in patients receiving
HUMIRA, including patients who have previously received treatment for latent or active tuberculosis. Patients
should be evaluated for tuberculosis risk factors and tested for latent infection prior to initiating HUMIRA and
periodically during therapy. |

Treatment of latent tuberculosis infection prior to therapy with TNF blocking agents has been shown to reduce
the risk of tuberculosis reactivation during therapy. Induration of 5 mm or greater with tuberculin skin testing
should be considered a positive test result when assessing if treatment for latent tuberculosis is needed prior to
initiating HUMIRA, even for patients previously vaccinated with Bacille Calmette-Guerin (BCG).

Anti-tuberculosis therapy should also be considered prior to initiation of HUMIRA in patients with a past
history of latent or active tuberculosis in whom an adequate course of treatment cannot be confirmed, and for
patients with a negative test for latent tuberculosis but having risk factors for tuberculosis infection.

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 8 of 70

Consultation with a physician with expertise in the treatment of tuberculosis is recommended to aid in the
decision whether initiating anti-tuberculosis therapy is appropriate for an individual patient.

Tuberculosis should be strongly considered in patients who develop a new infection during HUMIRA
treatment, especially in patients who have previously or recently traveled to countries with a high prevalence
of tuberculosis, or who have had close contact with a person with active tuberculosis.

Monitoring

Patients should be closely monitored for the development of signs and symptoms of infection during and after |
treatment with HUMIRA, including the development of tuberculosis in patients who tested negative for latent
tuberculosis infection prior to initiating therapy. Tests for latent tuberculosis infection may also be falsely
negative while on therapy with HUMIRA.

HUMIRA should be discontinued if a patient develops a serious infection or sepsis. A patient who develops a
new infection during treatment with HUMIRA should be closely monitored, undergo a prompt and complete
diagnostic workup appropriate for an immunocompromised patient, and appropriate antimicrobial therapy
should be initiated.

Invasive Fungal Infections

For patients who reside or travel in regions where mycoses are endemic, invasive fungal infection should be
suspected if they develop a serious systemic illness. Appropriate empiric antifungal therapy should be
considered while a diagnostic workup is being performed. Antigen and antibody testing for histoplasmosis
may be negative in some patients with active infection. When feasible, the decision to administer empiric
antifungal therapy in these patients should be made in consultation with a physician with expertise in the
diagnosis and treatment of invasive fungal infections and should take into account both the risk for severe
fungal infection and the risks of antifungal therapy.

5.2 Malignancies

The risks and benefits of TNF-blocker treatment including HUMIRA should be considered prior to initiating
therapy in patients with a known malignancy other than a successfully treated non-melanoma skin cancer
(NMSC) or when considering continuing a TNF blocker in patients who develop a malignancy.

Malignancies in Adults

In the controlled portions of clinical trials of some TNF-blockers, including HUMIRA, more cases of
malignancies have been observed among TNF-blocker-treated adult patients compared to control-treated adult
patients. During the controlled portions of 32 global HUMIRA clinical trials in adult patients with rheumatoid
arthritis (RA), psoriatic arthritis (PsA), ankylosing spondylitis (AS), Crohn’s disease (CD), and plaque
psoriasis (Ps), malignancies, other than non-melanoma (basal cell and squamous cell) skin cancer, were
observed at a rate (95% confidence interval) of 0,6 (0.38, 0.93) per 100 patient-years among 6694 HUMIRA-
treated patients versus a rate of 0.5 (0.28, 1.05) per 100 patient-years among 3749 control-treated patients
(median duration of treatment of 4 months for HUMIRA-treated patients and 4 months for control-treated

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 9 of 70

patients). In 45 global controlled and uncontrolled clinical trials of HUMIRA in adult patients with RA, PsA,
AS, CD and Ps, the most frequently observed malignancies, other than lymphoma and NMSC, were breast,
colon, prostate, lung, and melanoma. The malignancies in HUMIRA-treated patients in the controlled and
uncontrolled portions of the studies were similar in type and number to what would be expected in the general
U.S. population according to the SEER database (adjusted for age, gender, and race).!

In controlled trials of other TNF blockers in adult patients at higher risk for malignancies (i.¢., patients with
COPD with a significant smoking history and cyclophosphamide-treated patients with Wegener’s
granulomatosis), a greater portion of malignancies occurred in the TNF blocker group compared to the control

group.
Non-Melanoma Skin Cancer

During the controlled portions of 32 global HUMIRA clinical trials in adult patients with RA, PsA, AS, CD,
and Ps, the rate (95% confidence interval) of NMSC was 0.7 (0.50, 1.11) per 100 patient-years among
HUMIRA-treated patients and 0.2 (0.06, 0.56) per 100 patient-years among control-treated patients. All
patients, and in particular patients with a medical history of prior prolonged immunosuppressant therapy or
psoriasis patients with a history of PUVA treatment should be examined for the presence of NMSC prior to
and during treatment with HUMIRA.

Lymphoma and Leukemia

In the controlled portions of clinical trials of all the TNF-blockers in adults, more cases of lymphoma have
been observed among TNF blocker-treated patients compared to control-treated patients. In the controlled
portions of 32 global HUMIRA clinical trials in adult patients with RA, PsA, AS, CD, and Ps, 3 lymphomas
occurred among 6694 HUMIRA-treated patients versus 1 among 3749 control-treated patients. In 45 global
controlled and uncontrolled clinical trials of HUMIRA in adult patients with RA, PsA, AS, CD and Ps with a
median duration of approximately 0.6 years, including 22,026 patients and over 32,000 patient-years of
HUMIRA, the observed rate of lymphomas was approximately 0.11 per 100 patient-years. This is
approximately 3-fold higher than expected in the general U.S. population according to the SEER database
(adjusted for age, gender, and race).' Rates of lymphoma in clinical trials of HUMIRA cannot be compared to
rates of lymphoma in clinical trials of other TNF blockers and may not predict the rates observed in a broader
patient population. Patients with RA and other chronic inflammatory diseases, particularly those with highly
active disease and/or chronic exposure to immunosuppressant therapies, may be at a higher risk (up to several
fold) than the general population for the development of lymphoma, even in the absence of TNF blockers.
Post-marketing cases of acute and chronic leukemia have been reported in association with TNF-blocker use
in RA and other indications, Even in the absence of TNF-blocker therapy, patients with RA may be at a higher
risk (approximately 2-fold) than the general population for the development of leukemia.

Malignancies in Pediatric Patients and Young Adults

Malignancies, some fatal, have been reported among children, adolescents, and young adults who received
treatment with TNF-blockers (initiation of therapy < 18 years of age), of which HUMIRA is a member.
Approximately half the cases were lymphomas, including Hodgkin's and non-Hodgkin's lymphoma. The other .

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 10 of 70

cases represented a variety of different malignancies and included rare malignancies usually associated with
immunosuppression and malignancies that are not usually observed in children and adolescents. The
malignancies occurred after a median of 30 months of therapy (range 1 to 84 months). Most of the patients
were receiving concomitant immunosuppressants. These cases were reported post-marketing and are derived
from a variety of sources including registries and spontaneous postmarketing reports.

Postmarketing cases of hepatosplenic T-cell lymphoma (HSTCL), a rare type of T-cell lymphoma, have been
reported in patients treated with TNF blockers including HUMIRA. These cases have had a very aggressive
disease course and have been fatal. The majority of reported TNF blocker cases has occurred in patients with
Crohn's disease or ulcerative colitis and the majority were in adolescent and young adult males. Almost all of
these patients had received treatment with the immunosuppressants azathioprine or 6-mercaptopurine
concomitantly with a TNF blocker at or prior to diagnosis. It is uncertain whether the occurrence of HSTCL is
related to use of a TNF blocker or a TNF blocker in combination with these other immunosuppressants.

5.3 Hypersensitivity Reactions

In postmarketing experience, anaphylaxis and angioneurotic edema have been reported rarely following
HUMIRA administration. If an anaphylactic or other serious allergic reaction occurs, administration of
HUMIRA should be discontinued immediately and appropriate therapy instituted. In clinical trials of
HUMIRA in adults, allergic reactions overall (e.g., allergic rash, anaphylactoid reaction, fixed drug reaction,
non-specified drug reaction, urticaria) have been observed in approximately 1% of patients.

5.4 Hepatitis B Virus Reactivation

Use of TNF blockers, including HUMIRA, may increase the risk of reactivation of hepatitis B virus (HBV) in
patients who are chronic carriers of this virus. In some instances, HBV reactivation occurring in conjunction
with TNF blocker therapy has been fatal. The majority of these reports have occurred in patients
concomitantly receiving other medications that suppress the immune system, which may also contribute to
HBV reactivation. Patients at risk for HBV infection should be evaluated for prior evidence of HBV infection
before initiating TNF blocker therapy. Prescribers should exercise caution in prescribing TNF blockers for
patients identified as carriers of HBV. Adequate data are not available on the safety or efficacy of treating
patients who are carriers of HBV with anti-viral therapy in conjunction with TNF blocker therapy to prevent
HBV reactivation. Patients who are carriers of HBV and require treatment with TNF blockers should be
closely monitored for clinical and laboratory signs of active HBV infection throughout therapy and for several
months following termination of therapy. In patients who develop HBV reactivation, HUMIRA should be
stopped and effective anti-viral therapy with appropriate supportive treatment should be initiated. The safety
of resuming TNF blocker therapy after HBV reactivation is controlled is not known. Therefore, prescribers
should exercise caution when considering resumption of HUMIRA therapy in this situation and monitor

patients closely.

5.5 Neurologic Reactions

Use of TNF blocking agents, including HUMIRA, has been associated with rare cases of new onset or
exacerbation of clinical symptoms and/or radiographic evidence of central nervous system demyelinating

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 11 of 70

disease, including multiple sclerosis (MS) and optic neuritis, and peripheral demyelinating disease, including
Guillain-Barré syndrome. Prescribers should exercise caution in considering the use of HUMIRA in patients
with preexisting or recent-onset central or peripheral nervous system demyelinating disorders.

5.6 Hematological Reactions

Rare reports of pancytopenia including aplastic anemia have been reported with TNF blocking agents.

Adverse reactions of the hematologic system, including medically significant cytopenia (e.g.,
thrombocytopenia, leukopenia) have been infrequently reported with HUMIRA. The causal relationship of
these reports to HUMIRA remains unclear. All patients should be advised to seek immediate medical attention
if they develop signs and symptoms suggestive of blood dyscrasias or infection (e.g., persistent fever,
bruising, bleeding, pallor) while on HUMIRA. Discontinuation of HUMIRA therapy should be considered in
patients with confirmed significant hematologic abnormalities.

5.7 Use with Anakinra

Concurrent use of anakinra (an interleukin-1 antagonist) and another TNF-blocker, was associated with a
greater proportion of serious infections and neutropenia and no added benefit compared with the TNF-blocker
alone in patients with RA. Therefore, the combination of HUMIRA and anakinra is not recommended /see
Drug Interactions (7.2)].

5.8 Heart Failure

Cases of worsening congestive heart failure (CHF) and new onset CHF have been reported with TNF

blockers. Cases of worsening CHF have also been observed with HUMIRA. HUMIRA has not been formally .
studied in patients with CHF; however, in clinical trials of another TNF blocker, a higher rate of serious CHF-
related adverse reactions was observed. Physicians should exercise caution when using HUMIRA in patients
who have heart failure and monitor them carefully.

5.9 Autoimmunity

Treatment with HUMIRA may result in the formation of autoantibodies and, rarely, in the development of a
lupus-like syndrome. If a patient develops symptoms suggestive of a lupus-like syndrome following treatment
with HUMIRA, treatment should be discontinued /see Adverse Reactions (6.1)].

5.10 Immunizations

In a placebo-controlled clinical trial of patients with rheumatoid arthritis, no difference was detected in anti-
pneumococcal antibody response between HUMIRA and placebo treatment groups when the pneumococcal
polysaccharide vaccine and influenza vaccine were administered concurrently with HUMIRA. Similar
proportions of patients developed protective levels of anti-influenza antibodies between HUMIRA and
placebo treatment groups; however, titers in aggregate to influenza antigens were moderately lower in patients
receiving HUMIRA. The clinical significance of this is unknown. Patients on HUMIRA may receive
concurrent vaccinations, except for live vaccines. No data are available on the secondary transmission of
infection by live vaccines in patients receiving HUMIRA. .

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 12 of 70

It is recommended that juvenile idiopathic arthritis patients, if possible, be brought up to date with all
immunizations in agreement with current immunization guidelines prior to initiating HUMIRA therapy.
Patients on HUMIRA may receive concurrent vaccinations, except for live vaccines.

5.11 Use with Abatacept

In controlled trials, the concurrent administration of TNF-blockers and abatacept was associated with a greater
proportion of serious infections than the use of a TNF-blocker alone; the combination therapy, compared to
the use of a TNF-blocker alone, has not demonstrated improved clinical benefit in the treatment of RA.
Therefore, the combination of abatacept with TNF-blockers including HUMIRA is not recommended /see
Drug Interactions (7.2)].

6 ADVERSE REACTIONS
6.1 Clinical Studies Experience

The most serious adverse reactions were:

e Serious Infections [see Warnings and Precautions (5.1)]

e Malignancies [see Warnings and Precautions (5.2)]

The most common adverse reaction with HUMIRA was injection site reactions. In placebo-controlled trials,
20% of patients treated with HUMIRA developed injection site reactions (erythema and/or itching,
hemorrhage, pain or swelling), compared to 14% of patients receiving placebo. Most injection site reactions
were described as mild and generally did not necessitate drug discontinuation.

The proportion of patients who discontinued treatment due to adverse reactions during the double-blind,
placebo-controlled portion of Studies RA-I, RA-II, RA-III and RA-IV was 7% for patients taking HUMIRA
and 4% for placebo-treated patients. The most common adverse reactions leading to discontinuation of
HUMIRA were clinical flare reaction (0.7%), rash (0.3%) and pneumonia (0.3%).

Because clinical trials are conducted under widely varying and controlled conditions, adverse reaction rates
observed in clinical trials of a drug cannot be directly compared to rates in the clinical trials of another drug
and may not predict.the rates observed in a broader patient population in clinical practice.

Infections

In the controlled portions of the 32 global HUMIRA clinical trials in adult patients with RA, PsA, AS, CD and
Ps, the rate of serious infections was 4.7 per 100 patient-years in 6694 HUMIRA-treated patients versus a rate
of 2.7 per 100 patient-years in 3749 control-treated patients. Serious infections observed included pneumonia,
septic arthritis, prosthetic and post-surgical infections, erysipelas, cellulitis, diverticulitis, and pyelonephritis
[see Warnings and Precautions (5.1)].

Tuberculosis and Opportunistic Infections

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 13 of 70 -

In 45 global controlled and uncontrolled clinical trials in RA, PsA, AS, CD and Ps that included 22,026
HUMIRA-treated patients, the rate of reported active tuberculosis was 0.22 per 100 patient-years and the rate
of positive PPD conversion was 0.07 per 100 patient-years. In a subgroup of 8940 U.S. and Canadian
HUMIRA-treated patients, the rate of reported active TB was 0.07 per 100 patient-years and the rate of
positive PPD conversion was 0.06 per 100 patient-years. These trials included reports of miliary, lymphatic,
peritoneal, and pulmonary TB. Most of the TB cases occurred within the first eight months after initiation of
therapy and may reflect recrudescence of latent disease. In these global clinical trials, cases of serious
opportunistic infections have been reported at an overall rate of 0.07 per 100 patient-years. Some cases of
serious opportunistic infections and TB have been fatal /see Warnings and Precautions (5.1)].

Autoantibodies

In the rheumatoid arthritis controlled trials, 12% of patients treated with HUMIRA and 7% of placebo-treated
patients that had negative baseline ANA titers developed positive titers at week 24. Two patients out of 3046
_ treated with HUMIRA developed clinical signs suggestive of new-onset lupus-like syndrome. The patients
improved following discontinuation of therapy. No patients developed lupus nephritis or central nervous
system symptoms. The impact of long-term treatment with HUMIRA on the development of autoimmune

diseases is unknown.

Liver Enzyme Elevations

There have been reports of severe hepatic reactions including acute liver failure in patients receiving TNF-
blockers. In controlled Phase 3 trials of HUMIRA (40 mg SC every other week) in patients with RA, PsA, and
AS with control period duration ranging from 4 to 104 weeks, ALT elevations > 3 x ULN occurred in 3.5% of
HUMIRA-treated patients and 1.5% of control-treated patients. Since many of these patients in these trials
were also taking medications that cause liver enzyme elevations (e.g., NSAIDS, MTX), the relationship
between HUMIRA and the liver enzyme elevations is not clear. In controlled Phase 3 trials of HUMIRA
(initial doses of 160 mg and 80 mg, or 80 mg and 40 mg on Days 1 and 15, respectively, followed by 40 mg
every other week) in patients with Crohn’s disease with control period duration ranging from 4 to 52 weeks,
ALT elevations > 3 x ULN occurred in 0.9% of HUMIRA-treated patients and 0.9% of control-treated
patients. In controlled Phase 3 trials of HUMIRA (initial dose of 80 mg then 40 mg every other week) in
patients with plaque psoriasis with control period duration ranging from 12 to 24 weeks, ALT elevations > 3 x
ULN occurred in 1.8% of HUMIRA-treated patients and 1.8% of control-treated patients. —

Immunogenicity

Patients in Studies RA-I, RA-II, and RA-III were tested at multiple time points for antibodies to adalimumab
during the 6- to 12-month period. Approximately 5% (58 of 1062) of adult rheumatoid arthritis patients
receiving HUMIRA developed low-titer antibodies to adalimumab at least once during treatment, which were
neutralizing in vitro. Patients treated with concomitant methotrexate had a lower rate of antibody development
than patients on HUMIRA monotherapy (1% versus 12%). No apparent correlation of antibody development
to adverse reactions was observed. With monotherapy, patients receiving every other week dosing may
develop antibodies more frequently than those receiving weekly dosing. In patients receiving the

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 14 of 70

recommended dosage of 40 mg every other week as monotherapy, the ACR 20 response was lower among .
antibody-positive patients than among antibody-negative patients. The long-term immunogenicity of
HUMIRA is unknown,

In patients with juvenile idiopathic arthritis, adalimumab antibodies were identified in 16% of HUMIRA-
treated patients. In patients receiving concomitant methotrexate, the incidence was 6% compared to 26% with
HUMIRA monotherapy.

In patients with ankylosing spondylitis, the rate of development of antibodies to adalimumab in HUMIRA-
treated patients was comparable to patients with rheumatoid arthritis. In patients with psoriatic arthritis, the
rate of antibody development in patients receiving HUMIRA monotherapy was comparable to patients with
rheumatoid arthritis; however, in patients receiving concomitant methotrexate the rate was 7% compared to
1% in rheumatoid arthritis. In patients with Crohn's disease, the rate of antibody development was 3%. In
patients with plaque psoriasis, the rate of antibody development with HUMIRA monotherapy was 8%.
However, due to the limitation of the assay conditions, antibodies to adalimumab could be detected only when
serum adalimumab levels were <2 ug/ml. Among the patients whose serum adalimumab levels were < 2
ug/ml (approximately 40% of total patients studied), the immunogenicity rate was 20.7%, In plaque psoriasis
patients who were on HUMIRA monotherapy and subsequently withdrawn from the treatment, the rate of
antibodies to adalimumab after retreatment was similar to the rate observed prior to withdrawal.

The data reflect the percentage of patients whose test results were considered positive for antibodies to
adalimumab in an ELISA assay, and are highly dependent on the sensitivity and specificity of the assay. The
observed incidence of antibody (including neutralizing antibody) positivity in an assay is highly dependent on
several factors including assay sensitivity and specificity, assay methodology, sample handling, timing of
sample collection, concomitant medications, and underlying disease. For these reasons, comparison of the
incidence of antibodies to adalimumab with the incidence of antibodies to other products may be misleading.

Other Adverse Reactions

 

The data described below reflect exposure to HUMIRA in 2468 patients, including 2073 exposed for 6
months, 1497 exposed for greater than one year and 1380 in adequate and well-controlled studies (Studies
RA-I, RA-II, RA-III, and RA-IV). HUMIRA was studied primarily in placebo-controlled trials and in long-
term follow up studies for up to 36 months duration. The population had a mean age of 54 years, 77% were
female, 91% were Caucasian and had moderately to severely active rheumatoid arthritis. Most patients
received 40 mg HUMIRA every other week. |

Table 1 summarizes reactions reported at a rate of at least 5% in patients treated with HUMIRA 40 mg every
other week compared to placebo and with an incidence higher than placebo. In Study RA-III, the types and
frequencies of adverse reactions in the second year open-label extension were similar to those observed in the
one-year double-blind portion.

Table 1. Adverse Reactions Reported by >5% of Patients Treated with HUMIRA During Placebo-Controlled Period of
Rheumatoid Arthritis Studies

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 15 of 70

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HUMIRA Placebo
40 mg subcutaneous
Every Other Week
(N=705) (N=690)
Adverse Reaction (Preferred Term)

Respiratory
Upper respiratory infection , 17% 13%
Sinusitis 11% 9%
Flu syndrome 7% 6%

Gastrointestinal
Nausea 9% 8%
Abdominal pain 71% 4%
Laboratory Tests*

_ Laboratory test abnormal 8% 7%
Hypercholesterolemia 6% 4%
Hyperlipidemia 7% 5%
Hematuria 5% 4%
Alkaline phosphatase increased 5% 3%

Other
Headache 12% 8%
Rash Oo 12% 6%
Accidental injury 10% 8%
Injection site reaction ** 8% 1%
Back pain . 6% 4%
Urinary tract infection 8% 5%
Hypertension 5% : 3%

 

* Laboratory test abnormalities were reported as adverse reactions in European trials
** Does not include injection site erythema, itching, hemorrhage, pain or swelling

 

 

 

Other Adverse Reactions

Other infrequent serious adverse reactions that do not appear in the Warnings and Precautions or Adverse
Reaction sections that occurred at an incidence of less than 5% in HUMIRA-treated patients in RA studies

were:
Body As A Whole: Pain in extremity, pelvic pain, surgery, thorax pain

Cardiovascular System: Arrhythmia, atrial fibrillation, chest pain, coronary artery disorder, heart arrest,
hypertensive encephalopathy, myocardial infarct, palpitation, pericardial effusion, pericarditis, syncope,

tachycardia

Digestive System: Cholecystitis, cholelithiasis, esophagitis, gastroenteritis, gastrointestinal hemorrhage,

hepatic necrosis, vomiting
Endocrine System: Parathyroid disorder

Hemic And Lymphatic System: Agranulocytosis, polycythemia

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 16 of 70

Metabolic And Nutritional Disorders: Dehydration, healing abnormal, ketosis, paraproteinemia, peripheral
edema

Musculo-Skeletal System: Arthritis, bone disorder, bone fracture (not spontaneous), bone necrosis, joint
disorder, muscle cramps, myasthenia, pyogenic arthritis, synovitis, tendon disorder

Neoplasia: Adenoma

Nervous System: Confusion, paresthesia, subdural hematoma, tremor

Respiratory System: Asthma, bronchospasm, dyspnea, lung function decreased, pleural effusion
Special Senses: Cataract

Thrombosis: Thrombosis leg

Urogenital System: Cystitis, kidney calculus, menstrual disorder

Juvenile Idiopathic Arthritis Clinical Studies

 

In general, the adverse reactions in the HUMIRA-treated pediatric patients in the juvenile idiopathic arthritis
ra) TA) trial were similar in frequency and type to those seen in adult patients /see Warnings and Precautions
(5), Adverse Reactions (6)]. Important findings and differences from adults are discussed in the following
paragraphs.

HUMIRA was studied in 171 pediatric patients, 4 to 17 years of age, with polyarticular JIA. Severe adverse
reactions reported in the study included neutropenia, streptococcal pharyngitis, increased aminotransferases,
herpes zoster, myositis, metrorrhagia, appendicitis. Serious infections were observed in 4% of patients within
approximately 2 years of initiation of treatment with HUMIRA and included cases of herpes simplex,
pneumonia, urinary tract infection, pharyngitis, and herpes zoster.

A total of 45% of children experienced an infection while receiving HUMIRA with or without concomitant
MTX in the first 16 weeks of treatment. The types of infections reported in HUMIRA-treated patients were
generally similar to those commonly seen in JIA patients who are not treated with TNF blockers. Upon
initiation of treatment, the most common adverse reactions occurring in the pediatric population treated with
HUMIRA were injection site pain and injection site reaction (19% and 16%, respectively). A less commonly
reported adverse event in children receiving HUMIRA was granuloma annulare which did not lead to
discontinuation of HUMIRA treatment.

In the first 48 weeks of treatment, non-serious hypersensitivity reactions were seen in approximately 6% of
children and included primarily localized allergic hypersensitivity reactions and allergic rash.

Isolated mild to moderate elevations of liver aminotransferases (ALT more common than AST) were observed
in children with JIA exposed to HUMIRA alone; liver enzyme test elevations were more frequent among

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 17 of 70

those treated with the combination of HUMIRA and MTX than those treated with HUMIRA alone. In general,
these elevations did not lead to discontinuation of HUMIRA treatment.

In the JIA trial, 10% of patients treated with HUMIRA who had negative baseline anti-dsDNA antibodies
developed positive titers after 48 weeks of treatment. No patient developed clinical signs of autoimmunity
during the clinical trial. . |

Approximately 15% of children treated with HUMIRA developed mild-to-moderate elevations of creatine
phosphokinase (CPK). Elevations exceeding 5 times the upper limit of normal were observed in several
patients. CPK levels decreased or returned to normal in all patients. Most patients were able to continue
HUMIRA without interruption.

Psoriatic Arthritis and Ankylosing Spondylitis Clinical Studies

HUMIRA has been studied in 395 patients with psoriatic arthritis (PsA) in two placebo-controlled trials and in
an open label study and in 393 patients with ankylosing spondylitis (AS) in two placebo-controlled studies.
The safety profile for patients with PsA and AS treated with HUMIRA 40 mg every other week was similar to
the safety profile seen in patients with RA, HUMIRA Studies RA-I through IV.

Crohn's Disease Clinical Studies -

HUMIRA has been studied in 1478 patients with Crohn’s disease in four placebo-controlled and two open-
label extension studies. The safety profile for patients with Crohn’s disease treated with HUMIRA was similar
to the safety profile seen in patients with RA.

Plaque Psoriasis Clinical Studies

HUMIRA has been studied in 1696 patients with plaque psoriasis in placebo-controlled and open-label
extension studies. The safety profile for patients with plaque psoriasis treated with HUMIRA was similar to
the safety profile seen in patients with RA with the following exceptions. In the placebo-controlled portions of
the clinical trials in plaque psoriasis patients, HUMIRA-treated patients had a higher incidence of arthralgia
when compared to controls (3% vs. 1%).

6.2 Postmarketing Experience

Adverse reactions have been reported during post-approval use of HUMIRA. Because these reactions are
reported voluntarily from a population of uncertain size, it is not always possible to reliably estimate their
frequency or establish a causal relationship to HUMIRA exposure.

Gastrointestinal disorders: Diverticulitis, large bowel perforations including perforations associated with
diverticulitis and appendiceal perforations associated with appendicitis, pancreatitis

Respiratory disorders: Interstitial lung disease, including pulmonary fibrosis

Skin reactions: Stevens Johnson Syndrome, cutaneous vasculitis, erythema multiforme, new or worsening
psoriasis (all sub-types including pustular and palmoplantar)

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 18 of 70

Vascular disorders: Systemic vasculitis

7 DRUG INTERACTIONS
7.1 Methotrexate

HUMIRA has been studied in rheumatoid arthritis (RA) patients taking concomitant methotrexate (MTX).
Although MTX reduced the apparent adalimumab clearance, the data do not suggest the need for dose
adjustment of either HUMIRA or MTX [see Clinical Pharmacology (12.3)].

7.2 Biologic Products

In clinical studies in patients with RA, an increased risk of serious infections has been seen with the
combination of TNF blockers with anakinra or abatacept, with no added benefit; therefore, use of HUMIRA
with abatacept or anakinra is not recommended in patients with RA [see Warnings and Precautions (5.7 and
5.1])}. A higher rate of serious infections has also been observed in patients with RA treated with rituximab
who received subsequent treatment with a TNF blocker. There is insufficient information to provide
recommendations regarding the concomitant use of HUMIRA and other biologic products for the treatment of
RA, PsA, AS, Crohn’s Disease, and plaque psoriasis. |

7.3 Live Vaccines

Live vaccines should not be given concurrently with HUMIRA /see Warnings and Precautions (5.10)].

8 USE IN SPECIFIC POPULATIONS
8.1 Pregnancy

Pregnancy Category B - An embryo-fetal perinatal developmental toxicity study has been performed in
cynomolgus monkeys at dosages up to 100 mg/kg (266 times human AUC when given 40 mg subcutaneously
with methotrexate every week or 373 times human AUC when given 40 mg subcutaneously without
methotrexate) and has revealed no evidence of harm to the fetuses due to adalimumab. There are, however, no
adequate and well-controlled studies in pregnant women. Because animal reproduction and developmental
studies are not always predictive of human response, HUMIRA should be used during pregnancy only if
clearly needed.

Pregnancy Registry: To monitor outcomes of pregnant women exposed to HUMIRA, a pregnancy registry
has been established. Physicians are encouraged to register patients by calling 1-877-311-8972.

8.3 Nursing Mothers

It is not known whether adalimumab is excreted in human milk or absorbed systemically after ingestion.
Because many drugs and immunoglobulins are excreted in human milk, and because of the potential for
serious adverse reactions in nursing infants from HUMIRA, a decision should be made whether to discontinue
nursing or to discontinue the drug, taking into account the importance of the drug to the mother.

 
Case 2:18-cv-09253-JCZ-JVM. Document 43-1 Filed 05/14/20 Page 19 of 70
8.4 Pediatric Use

Safety and efficacy of HUMIRA in pediatric patients for uses other than juvenile idiopathic arthritis (JIA)
have not been established.

Juvenile Idiopathic Arthritis

In the JIA trial, HUMIRA was shown to reduce signs and symptoms of active polyarticular JIA in patients 4 to
17 years of age [see Clinical Studies (14.2)]. HUMIRA has not been studied in children less than 4 years of
age, and there are limited data on HUMIRA treatment in children with weight <15 kg.

The safety of HUMIRA in pediatric patients in the JIA trial was generally similar to that observed in adults
with certain exceptions /see Adverse Reactions (6.1)].

Post-marketing cases of malignancies, some fatal, have been reported among children, adolescents, and young
adults who received treatment with TNF-blockers including HUMIRA /see Warnings and Precautions (5.2)].

8.5 Geriatric Use

A total of 519 rheumatoid arthritis patients 65 years of age and older, including 107 patients 75 years of age
and older, received HUMIRA in clinical studies RA-I through IV. No overall difference in effectiveness was
observed between these subjects and younger subjects. The frequency of serious infection and malignancy
among HUMIRA treated subjects over 65 years of age was higher than for those under 65 years of age.
Because there is a higher incidence of infections and malignancies in the elderly population in general, caution
should be used when treating the elderly.

10 OVERDOSAGE

Doses up to 10 mg/kg have been administered to patients in clinical trials without evidence of dose-limiting
toxicities. In case of overdosage, it is recommended that the patient be monitored for any signs or symptoms
of adverse reactions or effects and appropriate symptomatic treatment instituted immediately.

11 DESCRIPTION

HUMIRA (adalimumab) is a recombinant human IgG1 monoclonal antibody specific for human tumor
necrosis factor (TNF). HUMIRA was created using phage display technology resulting in an antibody with
human derived heavy and light chain variable regions and human IgG1:k constant regions. Adalimumab is
produced by recombinant DNA technology in a mammalian cell expression system and is purified by a
process that includes specific viral inactivation and removal steps. It consists of 1330 amino acids and has a.
molecular weight of approximately 148 kilodaltons.

HUMIRA is supplied as a sterile, preservative-free solution of adalimumab for subcutaneous administration.
The drug product is supplied as either a single-use, prefilled pen (HUMIRA Pen) or as a single-use, 1 mL
prefilled glass syringe. Enclosed within the pen is a single-use, 1 mL prefilled glass syringe. The solution of
HUMIRA is clear and colorless, with a pH of about 5.2.

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 20 of 70 ~

Each prefilled syringe delivers 0.8 mL (40 mg) of drug product. Each 0.8 mL of HUMIRA contains 40 mg
adalimumab, 4.93 mg sodium chloride, 0.69 mg monobasic sodium phosphate dihydrate, 1.22 mg dibasic
sodium phosphate dihydrate, 0.24 mg sodium citrate, 1.04 mg citric acid monohydrate, 9.6 mg mannitol, 0.8
mg polysorbate 80, and Water for Injection, USP. Sodium hydroxide added as necessary to adjust pH.

Each pediatric prefilled syringe delivers 0.4 mL (20 mg) of drug product. Each 0.4 mL of HUMIRA contains
20 mg adalimumab, 2.47 mg sodium chloride, 0.34 mg monobasic sodium phosphate dihydrate, 0.61 mg
dibasic sodium phosphate dihydrate, 0.12 mg sodium citrate, 0.52 mg citric acid monohydrate, 4.8 mg
mannitol, 0.4 mg polysorbate 80, and Water for Injection, USP. Sodium hydroxide added as necessary to
adjust pH.

12 CLINICAL PHARMACOLOGY
12.1 Mechanism of Action

Adalimumab binds specifically to TNF-alpha and blocks its interaction with the p55 and p75 cell surface TNF
receptors. Adalimumab also lyses surface TNF expressing cells im vitro in the presence of complement.
Adalimumab does not bind or inactivate lymphotoxin (TNF-beta). TNF is a naturally occurring cytokine that
is involved in normal inflammatory and immune responses. Elevated levels of TNF are found in the synovial
fluid of rheumatoid arthritis, including juvenile idiopathic arthritis, psoriatic arthritis, and ankylosing
spondylitis patients and play an important role in both the pathologic inflammation and the joint destruction
that are hallmarks of these diseases. Increased levels of TNF are also found in psoriasis (Ps) plaques. In plaque
psoriasis, treatment with HUMIRA may reduce the epidermal thickness and infiltration of inflammatory cells.
The relationship between these pharmacodynamic activities and the mechanism(s) by which HUMIRA exerts
its clinical effects is unknown.

Adalimumab also modulates biological responses that are induced or regulated by TNF, including changes in
the levels of adhesion molecules responsible for leukocyte migration (ELAM-1, VCAM-1, and ICAM-1 with
an ICso of 1-2 X 10°'°M).

12.2 Pharmacodynamics

After treatment with HUMIRA, a decrease in levels of acute phase reactants of inflammation (C-reactive
protein [CRP] and erythrocyte sedimentation rate [ESR]) and serum cytokines (IL-6) was observed compared
to baseline in patients with rheumatoid arthritis. A decrease in CRP levels was also observed in patients with
Crohn’s disease. Serum levels of matrix metalloproteinases (MMP-1 and MMP-3) that produce tissue
remodeling responsible for cartilage destruction were also decreased after HUMIRA administration.

12.3 Pharmacokinetics

The maximum serum concentration (Cimax) and the time to reach the maximum concentration (Tmax) were 4.7 +
1.6 pg/mL and 131+ 56 hours respectively, following a single 40 mg subcutaneous administration of
HUMIRA to healthy adult subjects. The average absolute bioavailability of adalimumab estimated from three
studies following a single 40 mg subcutaneous dose was 64%. The pharmacokinetics of adalimumab were
linear over the dose range of 0.5 to 10.0 mg/kg following a single intravenous dose.

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 21 of 70

The single dose pharmacokinetics of adalimumab in rheumatoid arthritis (RA) patients were determined in
several studies with intravenous doses ranging from 0.25 to 10 mg/kg. The distribution volume (V;s) ranged
from 4.7 to 6.0 L. The systemic clearance of adalimumab is approximately 12 mL/hr. The mean terminal half-
life was approximately 2 weeks, ranging from 10 to 20 days across studies. Adalimumab concentrations in the
synovial fluid from five rheumatoid arthritis patients ranged from 31 to 96% of those in serum.

In RA patients receiving 40 mg HUMIRA every other week, adalimumab mean steady-state trough
concentrations of approximately 5 g/mL and 8 to 9 g/mL, were observed without and with methotrexate
(MTX), respectively. MTX reduced adalimumab apparent clearance after single and multiple dosing by 29%
and 44% respectively, in patients with RA. Mean serum adalimumab trough levels at steady state increased

' approximately proportionally with dose following 20, 40, and 80 mg every other week and every week
subcutaneous dosing. In long-term studies with dosing more than two years, there was no evidence of changes

in clearance over time.

Adalimumab mean steady-state trough concentrations were slightly higher in psoriatic arthritis patients treated
with 40 mg HUMIRA every other week (6 to 10 pg/mL and 8.5 to 12 ng/mL, without and with MTX,
respectively) compared to the concentrations in RA patients treated with the same dose.

The pharmacokinetics of adalimumab in patients with ankylosing spondylitis were similar to those in patients
with RA.

In patients with Crohn’s disease, the loading dose of 160 mg HUMIRA on Week 0 followed by 80 mg
HUMIRA on Week 2 achieves mean serum adalimumab trough levels of approximately 12 wg/mL at Week 2
and Week 4. Mean steady-state trough levels of approximately 7 wg/mL were observed at Week 24 and Week
56 in Crohn’s disease patients after receiving a maintenance dose of 40 mg HUMIRA every other week.

In patients with plaque psoriasis, the mean steady-state trough concentration was approximately 5 to 6 ug/mL
during adalimumab 40 mg every other week monotherapy treatment.

Population pharmacokinetic analyses in patients. with RA revealed that there was a trend toward higher
apparent clearance of adalimumab in-the presence of anti-adalimumab antibodies, and lower clearance with
increasing age in patients aged 40 to >75 years.

Minor increases in apparent clearance were also predicted in RA patients receiving doses lower than the
recommended dose and in RA patients with high rheumatoid factor or CRP concentrations., These increases
are not likely to be clinically important.

No gender-related pharmacokinetic differences were observed after correction for a patient’s body weight.
Healthy volunteers and patients with rheumatoid arthritis displayed similar adalimumab pharmacokinetics.

No pharmacokinetic data are available in patients with hepatic or renal impairment.

In subjects with juvenile idiopathic arthritis (4 to 17 years of age), the mean steady-state trough serum
adalimumab concentrations for subjects weighing <30 kg receiving 20 mg HUMIRA subcutaneously every

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 22 of 70

other week as monotherapy or with concomitant methotrexate were 6.8 wg/mL and 10.9 g/mL, respectively.
The mean steady-state trough serum adalimumab concentrations for subjects weighing >30 kg receiving 40
mg HUMIRA subcutaneously every other week as monotherapy or with concomitant methotrexate were 6.6
pg/mL and 8.1 g/mL, respectively.

13 NONCLINICAL TOXICOLOGY
13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility

_ Long-term animal studies of HUMIRA have not been conducted to evaluate the carcinogenic potential or its
effect on fertility. No clastogenic or mutagenic effects of HUMIRA were observed in the in vivo mouse
micronucleus test or the Salmonella-Escherichia coli (Ames) assay, respectively.

14 CLINICAL STUDIES
14.1 Rheumatoid Arthritis

The efficacy and safety of HUMIRA were assessed in five randomized, double-blind studies in patients >18
years of age with active rheumatoid arthritis diagnosed according to American College of Rheumatology
(ACR) criteria. Patients had at least 6 swollen and 9 tender joints. HUMIRA was administered subcutaneously
in combination with methotrexate (MTX) (12.5 to 25 mg, Studies RA-I, RA-III and RA-V) or as monotherapy
(Studies RA-II and RA-V) or with other disease-modifying anti-rheumatic drugs (DMARDs) (Study RA-IV).

Study RA-I evaluated 271 patients who had failed therapy with at least one but no more than four DMARDs
and had inadequate response to MTX. Doses of 20, 40 or 80 mg of HUMIRA or placebo were given every
other week for 24 weeks.

Study RA-II evaluated 544 patients who had failed therapy with at least one DMARD. Doses of placebo, 20 or
40 mg of HUMIRA were given as monotherapy every other week or weekly for 26 weeks.

Study RA-III evaluated 619 patients who had an inadequate response to MTX. Patients received placebo, 40
mg of HUMIRA every other week with placebo injections on alternate weeks, or 20 mg of HUMIRA weekly
for up to 52 weeks. Study RA-III had an additional primary endpoint at 52 weeks of inhibition of disease
progression (as detected by X-ray results). Upon completion of the first 52 weeks, 457 patients enrolled in an
open-label extension phase in which 40 mg of HUMIRA was administered every other week for up to 5 years.

Study RA-IV assessed safety in 636 patients who were either DMARD-naive or were permitted to remain on
their pre-existing rheumatologic therapy provided that therapy was stable for a minimum of 28 days. Patients
were randomized to 40 mg of HUMIRA or placebo every other week for 24 weeks.

Study RA-V evaluated 799 patients with moderately to severely active rheumatoid arthritis of less than 3 years
duration who were >18 years old and MTX naive. Patients were randomized to receive either MTX (optimized
to 20 mg/week by week 8), HUMIRA 40 mg every other week or HUMIRA/MTX combination therapy for
104 weeks. Patients were evaluated for signs and symptoms, and for radiographic progression of joint damage.
The median disease duration among patients enrolled in the study was 5 months. The median MTX dose
achieved was 20 mg. |

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 23 of 70
Clinical Response

The percent of HUMIRA treated patients achieving ACR 20, 50 and 70 responses in Studies RA-I and III are
shown in Table 2.

Table 2, ACR Responses in Studies RA-II and RA-III (Percent of Patients)

 

 

 

Study RA-II Study RA-III
Monotherapy Methotrexate Combination
‘ (26 weeks) (24 and 52 weeks)
Response Placebo HUMIRA HUMIRA Placebo/MTX HUMIRA/MTX
40 mg every 40 mg weekly 40 mg every
other week other week
N=110 N=113 N=103 N=200 N=207
. ACR20
Month 6 19% 46%* 53%* 30% 63%*
Month 12 NA NA NA 24% 59%*
ACRS0
Month 6 8% 22%* 35%* 10% 39%*
Month 12 NA NA NA 10% 42%*
ACR70
Month 6 2% 12%* - 18%* 3% 21%*
Month 12 NA NA NA 5% 23%*

 

* »<0.01, HUMIRA vs. placebo

The results of Study RA-I were similar to Study RA-III; patients receiving HUMIRA 40 mg every other week
‘in Study RA-I also achieved ACR 20, 50 and 70 response rates of 65%, 52% and 24%, respectively, compared
to placebo responses of 13%, 7% and 3% respectively, at 6 months (p<0.01).

The results of the components of the ACR response criteria for Studies RA-IT and RA-II are shown in

Table 3. ACR response rates and improvement in all components of ACR response were maintained to week
104. Over the 2 years in Study RA-III, 20% of HUMIRA patients receiving 40 mg every other week (EOW)
achieved a major clinical response, defined as maintenance of an ACR 70 response over a 6-month period.
ACR responses were maintained in similar proportions of patients for up to 5 years with continuous HUMIRA
treatment in the open-label portion of Study RA-III.

Table 3, Components of ACR Response in Studies RA-IT and RA-IT

 

 

 

Study RA-II _ Study RA-III
Parameter (median) Placebo HUMIRA® Placebo/MTX HUMIRA]{/MTX
N=110 N=113 N=200 N=207
Baseline Wk 26 Baseline Wk 26 Baseline Wk 24 Baseline Wk 24

Number of tender 35 26 31 16* 26 15 24 8*

joints (0-68)

Number of swollen 19 16 18 10* 17 11 18 . 5*

joints (0-66)

Physician global 7.0 6.1 6.6 3.7* 6.3 3.5 6.5 2.0*

assessment

Patient global 75 6.3 75 4,5* 5.4 3.9 5.2 2.0*
assessment”

Pain” 7.3 6.1 73 4.1* 6.0 3.8 5.8 2.1*

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 24 of 70

Disability index 2.0 1.9 1.9 1.5* 1.5 1.3 1.5 0.8*
(HAQ)* |
CRP (mg/dL) 3.9 4.3 4.6 1.8* 1.0 0.9 1.0 0.4*

 

* 40 mg HUMIRA administered every other week

b Visual analogue scale; 0 = best, 10 = worst

© Disability Index of the Health Assessment Questionnaire; 0 = best, 3 = worst, measures the patient’s ability to perform the following:
dress/groom, arise, eat, walk, reach, grip, maintain hygiene, and maintain daily activity

* p<0.001, HUMIRA vs. placebo, based on mean change from baseline

The time course of ACR 20 response for Study RA-III is shown in Figure 1.

In Study RA-III, 85% of patients with ACR 20 responses at week 24 maintained the response at 52 weeks.
The time course of ACR 20 response for Study RA-I and Study RA-II were similar.

Figure 1. Study RA-IIIT ACR 20 Responses over 52 Weeks

—l— 40 ma every cher week -- > - -Plecebo

a a
Land >
E

&

he
c=]

Percent ACH20 Responden
is
om)

 

 

 

In Study RA-IV, 53% of patients treated with HUMIRA 40 mg every other week plus standard of care had an _
ACR 20 response at week 24 compared to 35% on placebo plus standard of care (p<0.001). No unique adverse
reactions related to the combination of HUMIRA (adalimumab) and other DMARDs were observed.

In Study RA-V with MTX naive patients with recent onset rheumatoid arthritis, the combination treatment
with HUMIRA plus MTX led to greater percentages of patients achieving ACR responses than either MTX
monotherapy or HUMIRA monotherapy at Week 52 and responses were sustained at Week 104 (see Table 4).

Table 4. ACR Response in Study RA-V (Percent of Patients)

 

 

Response MTX? HUMIRA‘ HUMIRA/MTX
N=257 N=274 _ N=268
ACR20
Week 52 63% 54% 73%
Week 104 56% 49% 69%

ACR50

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 25 of 70

Week 52 46% 41% 62%

Week 104 43% 37% 59%
ACR70

Week 52 27% 26% 46%

Week 104 28% 28% 47%
Major Clinical Response * 28% 25% 49%

 

* Major clinical response is defined as achieving an ACR70 response for a continuous six month period

° »<0,05, HUMIRA/MTX vs. MTX for ACR 20
p<0.001, HUMIRA/MTX vs. MTX for ACR 50 and 70, and Major Clinical Response

© p<0.001, HUMIRA/MTX vs. HUMIRA

At Week 52, all individual components of the ACR response criteria for Study RA-V improved in the
HUMIRA/MTX group and improvements were maintained to Week 104.

Radiographic Response

In Study RA-III, structural joint damage was assessed radiographically and expressed as change in Total

_ Sharp Score (TSS) and its components, the erosion score and Joint Space Narrowing (JSN) score, at month 12
compared to baseline. At baseline, the median TSS was approximately 55 in the placebo and 40 mg every
other weck groups. The results are shown in Table 5. HUMIRA/MTX treated patients demonstrated less
radiographic progression than patients receiving MTX alone at 52 wecks.

Table 5. Radiographic Mean Changes Over 12 Months in Study RA-IIT

 

 

Placebo/MTX HUMIRA/MTX Placebo/MTX- P-value**
40 mg every HUMIRA/MTX (95% Confidence
other week Interval*)
Total Sharp score 2.7 0.1 2.6 (1.4, 3.8) <0.001
Erosion score _ 1.6 0.0 1.6 (0.9, 2.2) <0.001
JSN score 1.0 0.1 0.9 (0.3, 1.4) 0.002

 

*95% confidence intervals for the differences in change scores between MTX and HUMIRA.
** Based on rank analysis

In the open-label extension of Study RA-III, 77% of the original patients treated with any dose of HUMIRA
were evaluated radiographically at 2 years. Patients maintained inhibition of structural damage, as measured
by the TSS. Fifty-four percent had no progression of structural damage as defined by a change in the TSS of
zero or less. Fifty-five percent (55%) of patients originally treated with 40 mg HUMIRA every other week
have been evaluated radiographically at 5 years. Patients had continued inhibition of structural damage with
50% showing no progression of structural damage defined by a change in the TSS of zero or less.

In Study RA-V, structural joint damage was assessed as in Study RA-III. Greater inhibition of radiographic
progression, as assessed by changes in TSS, erosion score and JSN was observed in the HUMIRA/MTX
combination group as compared to either the MTX or HUMIRA monotherapy group at Week 52 as well as at
Week 104 (see Table 6).

Table 6. Radiographic Mean Change* in Study RA-V

 

MTx® HUMIRA*” HUMIRA/MTX
N=257 N=274 N=268
52 Weeks Total Sharp score 5.7 (4.2, 7.3) 3.0 (1.7, 4.3) 1.3 (0.5, 2.1)

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 26 of 70

Erosion score 3.7 (2.7, 4.8) 1.7 (1:0, 2.4) 0.8 (0.4, 1.2)
JSN score 2.0 (1.2, 2.8) 1.3 (0.5, 2.1) 0.5 (0.0, 1.0)
104 Weeks Total Sharp score 10.4 (7.7, 13.2) 5.5 (3.6, 7.4) 1.9 (0.9, 2.9)
Erosion score 6.4 (4.6, 8.2) 3.0 (2.0, 4.0) 1.0 (0.4, 1.6)

 

JSN score 4.1 (2.7, 5.4) 2.6 (1.5, 3.7) 0.9 (0.3, 1.5)
* mean (95% confidence interval)
a p<0.001, HUMIRA/MTX vs. MTX at 52 and 104 weeks and for HUMIRA/MTX vs. HUMIRA at 104 weeks
> <0,01, for HUMIRA/MTX vs. HUMIRA at 52 weeks

Physical Function Response

 

In studies RA-I through IV, HUMIRA showed significantly greater improvement than placebo in the disability
index of Health Assessment Questionnaire (HAQ-DI) from baseline to the end of study, and significantly
greater improvement than placebo in the health-outcomes as assessed by The Short Form Health Survey (SF
36). Improvement was seen in both the Physical Component Summary (PCS) and the Mental Component
Summary (MCS).

In Study RA-III, the mean (95% CI) improvement in HAQ-DI from baseline at week 52 was 0.60 (0.55, 0.65)
for the HUMIRA patients and 0.25 (0.17, 0.33) for placebo/MTX (p<0.001) patients. Sixty-three percent of
HUMIRA-treated patients achieved a 0.5 or greater improvement in HAQ-DI at week 52 in the double-blind
portion of the study. Eighty-two percent of these patients maintained that improvement through week 104 and
a similar proportion of patients maintained this response through week 260 (5 years) of open-label treatment.
Mean improvement in the SF-36 was maintained through the end of measurement at week 156 (3 years).

In Study RA-V, the HAQ-DI and the physical component of the SF-36 showed greater improvement
(p<0.001) for the HUMIRA/MTX combination therapy group versus either the MTX monotherapy or the
HUMIRA monotherapy group at Week 52, which was maintained through Week 104.

14,2 Juvenile Idiopathic Arthritis ,

The safety and efficacy of HUMIRA were assessed in a multicenter, randomized, withdrawal, double-blind,
parallel-group study in 171 children (4 to 17 years of age) with polyarticular juvenile idiopathic arthritis (JIA).
In the study, the patients were stratified into two groups: MTX-treated or non-MTX-treated. All subjects had
to show signs of active moderate or severe disease despite previous treatment with NSAIDs, analgesics,
corticosteroids, or DMARDS. Subjects who received prior treatment with any biologic DMARDS were
excluded from the study.

The study included four phases: an open-label lead in phase (OL-LI; 16 weeks), a double-blind randomized
withdrawal phase (DB; 32 weeks), an open-label extension phase (OLE-BSA; up to 136 weeks), and an open-
label fixed dose phase (OLE-FD; 16 weeks). In the first three phases of the study, HUMIRA was administered
based on body surface area at a dose of 24 mg/m’ up to a maximum total body dose of 40 mg subcutaneously
(SC) every other week. In the OLE-FD phase, the patients were treated with 20 mg of HUMIRA SC every
other week if their weight was less than 30 kg and with 40 mg of HUMIRA SC every other week if their
weight was 30 kg or greater. Patients remained on stable doses of NSAIDs and or prednisone (<0.2 mg/kg/day
or 10 mg/day maximum).

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 27 of 70

Patients demonstrating a Pediatric ACR 30 response at the end of OL-LI phase were randomized into the
double blind (DB) phase of the study and received either HUMIRA or placebo every other week for 32 weeks
or until disease flare. Disease flare was defined as a worsening of >30% from baseline in >3 of 6 Pediatric:

- ACR core criteria, >2 active joints, and improvement of >30% in no more than 1 of the 6 criteria. After 32
weeks or at the time of disease flare during the DB phase, patients were treated in the open-label extension
phase based on the BSA regimen (OLE-BSA), before converting to a fixed dose regimen based on body
weight (OLE-FD phase).

Clinical Response

At the end of the 16-week OL-LI phase, 94% of the patients in the MTX stratum and 74% of the patients in
the non-MTX stratum were Pediatric ACR 30 responders. In the DB phase significantly fewer patients who
received HUMIRA experienced disease flare compared to placebo, both without MTX (43% vs. 71%) and

‘ with MTX (37% vs. 65%). More patients treated with HUMIRA continued to show pediatric ACR 30/50/70
responses at Week 48 compared to patients treated with placebo. Pediatric ACR responses were maintained
for up to two years in the OLE phase in patients who received HUMIRA throughout the study.

14.3 Psoriatic Arthritis

The safety and efficacy of HUMIRA was assessed in two randomized, double-blind, placebo controlled
studies in 413 patients with psoriatic arthritis. Upon completion of both studies, 383 patients enrolled in an
open-label extension study, in which 40 mg HUMIRA was administered every other week.

- Study PsA-I enrolled 313 adult patients with moderately to severely active psoriatic arthritis (>3 swollen and
>3 tender joints) who had an inadequate response to NSAID therapy in one of the following forms: (1) distal
interphalangeal (DIP) involvement (N=23); (2) polyarticular arthritis (absence of rheumatoid nodules and
presence of plaque psoriasis) (N=210); (3) arthritis mutilans (N=1); (4) asymmetric psoriatic arthritis (N=77);
or (5) ankylosing spondylitis-like (N=2). Patients on MTX therapy (158 of 313 patients) at enrollment (stable
dose of <30 mg/week for >1 month) could continue MTX at the same dose. Doses of HUMIRA 40 mg or
placebo every other week were administered during the 24-week double-blind period of the study.

Compared to placebo, treatment with HUMIRA resulted in improvements in the measures of disease activity
(see Tables 7 and 8). Among patients with psoriatic arthritis who received HUMIRA, the clinical responses
were apparent in some patients at the time of the first visit (two weeks) and were maintained up to 88 weeks in
the ongoing open-label study. Similar responses were seen in patients with each of the subtypes of psoriatic
arthritis, although few patients were enrolled with the arthritis mutilans and ankylosing spondylitis-like
subtypes. Responses were similar in patients who were or were not receiving concomitant MTX therapy at

baseline.

Patients with psoriatic involvement of at least three percent body surface area (BSA) were evaluated for

_ Psoriatic Area and Severity Index (PASI) responses. At 24 weeks, the proportions of patients achieving a 75%
or 90% improvement in the PASI were 59% and 42% respectively, in the HUMIRA group (N=69), compared
to 1% and 0% respectively, in the placebo group (N=69) (p<0.001). PASI responses were apparent in some

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 28 of 70

_ patients at the time of the first visit (two weeks). Responses were similar in patients who were or were not
receiving concomitant MTX therapy at baseline.

Table 7. ACR Response in Study PsA-I (Percent of Patients)

 

 

Placebo HUMIRA
N=162 N=151
ACR20
Week 12 14% 58%
Week 24 15% 57%
ACR50
Week 12 4% 36%
Week 24 6% 39%
ACR70
Week 12 1% 20%
Week 24 1% 23%

 

* <0.001 for all comparisons between HUMIRA and placebo

Table 8. Components of Disease Activity in Study PsA-I

 

 

 

Placebo HUMIRA’

N=162 N=151
Parameter: median Baseline 24weeks Baseline 24 weeks
Number of tender joints" 23.0 17.0 20.0 5.0
Number of swollen joints” _ 11.0 9.0 , 11.0 3.0
Physician global assessment” 53.0 49.0 55.0 16.0
Patient global assessment’ 49.5 49.0 48.0 20.0
Pain® 49.0 49.0 54.0 20.0
Disability index (HAQ) d 1.0 0.9 1.0 0.4
CRP (me/dL)° 0.8 0.7 0.8 0.2
* p<0.001 for HUMIRA vs. placebo comparisons based on median changes
* Scale 0-78
> Secale 0-76

c
d

Visual analog scale; O=best, 100=worst

Disability Index of the Health Assessment Questionnaire; 0=best, 3=worst; measures the patient’s ability to perform the following:
dress/groom, arise, eat, walk, reach, grip, maintain hygiene, and maintain daily activity.
Normal range: 0-0.287 mg/dL

_ Similar results were seen in an additional, 12-week study in 100 patients with moderate to severe psoriatic
arthritis who had suboptimal response to DMARD therapy as manifested by >3 tender joints and >3 swollen
joints at enrollment.

Radiographic Response

Radiographic changes were assessed in the psoriatic arthritis studies. Radiographs of hands, wrists, and feet
were obtained at baseline and Week 24 during the double-blind period when patients were on HUMIRA or
placebo and at Week 48 when all patients were on open-label HUMIRA. A modified Total Sharp Score
(mTSS), which included distal interphalangeal joints (i.e., not identical to the TSS used for rheumatoid
arthritis), was used by readers blinded to treatment group to assess the radiographs.

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 29 of 70

HUMIRA-treated patients demonstrated greater inhibition of radio graphic progression compared to placebo-
treated patients and this effect was maintained at 48 weeks (see Table 9).

Table 9. Change in Modified Total Sharp Score in Psoriatic Arthritis

 

 

 

 

 

 

 

 

 

Placebo HUMIRA
N=141 N=133
; Week 24 Week 24 Week 48
Baseline mean 22.1 23.4 23.4
IMean Change + SD 0943.1 0.1417 0244.9
* <0.001 for the difference between HUMIRA, Week 48 and Placebo, Week 24 (primary analysis)

 

 

Physical Function Response

In Study PsA-I, physical function and disability were assessed using the HAQ Disability Index (HAQ-DI) and
the SF-36 Health Survey. Patients treated with 40 mg of HUMIRA every other week showed greater
improvement from baseline in the HAQ-DI score (mean decreases of 47% and 49% at Weeks 12 and 24
respectively) in comparison to placebo (mean decreases of 1% and 3% at Weeks 12 and 24 respectively). At
Weeks 12 and 24, patients treated with HUMIRA showed greater improvement from baseline in the SF-36
Physical Component Summary score compared to patients treated with placebo, and no worsening in the SF-
36 Mental Component Summary score. Improvement in physical function based on the HAQ-DI was
maintained for up to 84 weeks through the open-label portion of the study.

14.4 Ankylosing Spondylitis

The safety and efficacy of HUMIRA 40 mg every other week was assessed in 315 adult patients in a
randomized, 24 week double-blind, placebo-controlled study in patients with active ankylosing spondylitis
(AS) who had an inadequate response to glucocorticoids, NSAIDs, analgesics, methotrexate or sulfasalazine.
Active AS was defined as patients who fulfilled at least two of the following three criteria; (1) a Bath AS
disease activity index (BASDAD) score >4 cm, (2) a visual analog score (VAS) for total back pain > 40 mm,
and (3) morning stiffness > 1 hour. The blinded period was followed by an open-label period during which
patients received HUMIRA 40 mg every other week subcutaneously for up to an additional 28 weeks.

Improvement in measures of disease activity was first observed at Week 2 and maintained through 24 weeks
as shown in Figure 2 and Table 10.

Responses of patients with total spinal ankylosis (n=11) were similar to those without total ankylosis.

Figure 2. ASAS 20 Response By Visit, Study AS-I

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 30 of 70

+ =@~ = Placebo (M=107) oman HUMIRA (M2208)

 

#0
a q
oL
a
c&
o
al
4
3 -
< 20 - ae Tw nme Qe, a BD
fo -f
. ?

 

 

0 PPP Tr TPPPPeTTETT PP rET CREPE PERT PETTERS TPR TP Ere aT PRP Peg yy ery]

Oo 2 4 & & 0 12 4 6 18 2 22 24 2%
Time (Weeks)

At 12 weeks, the ASAS 20/50/70 responses were achieved by 58%, 38%, and 23%, respectively, of patients
receiving HUMIRA, compared to 21%, 10%, and 5% respectively, of patients receiving placebo (p <0.001).
Similar responses were seen at Week 24 and were sustained in patients receiving open-label HUMIRA for up

to 52 weeks.

A greater proportion of patients treated with HUMIRA (22%) achieved a low level of disease activity at 24
weeks (defined as a value <20 [on a scale of 0 to 100 mm] in each of the four ASAS response parameters)
compared to patients treated with placebo (6%).

Table 10. Components of Ankylosing Spondylitis Disease Activity
Placebo HUMIRA
N=107 N=208
Baseline mean Week 24 mean Baselinemean Week 24 mean
ASAS 20 Response Criteria*

Patient’s Global Assessment of Disease Activity” 65 60 63 38
Total back pain* 67 58 65 37
Inflammation” 6.7 5.6 6.7 3.6
BASFI” 56 51 52 34
BASDAI" score* 6.3 5.5 | 63 3.7
BASMI' score* 4.2 4.1 . 3.8 3.3
Tragus to wall (cm) 15.9 15.8 15.8 15.4
Lumbar flexion (cm) 4.1 4.0 4.2 4.4
Cervical rotation (degrees) 42.2 42.1 48.4 $1.6
Lumbar side flexion (cm) 8.9 9.0 9.7 11.7
Intermalleolar distance (cm) 92.9 94.0 93.5 100.8
cre™ . 2.2 2.0 1.8 0.6

 

* Percent of subjects with at least a 20% and 10-unit improvement measured on a Visual Analog Scale (VAS) with 0 = “none” and
100 = “severe”

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 31 of 70

> mean of questions 5 and 6-of BASDAIT (defined in ‘d’)
° Bath Ankylosing Spondylitis Functional Index

’ Bath Ankylosing Spondylitis Disease Activity Index

* Bath Ankylosing Spondylitis Metrology Index

" C.Reactive Protein (mg/dL)
* statistically significant for comparisons between HUMIRA and placebo at Week 24

A second randomized, multicenter, double-blind, placebo-controlled study of 82 patients with ankylosing
spondylitis showed similar results.

Patients treated with HUMIRA achieved improvement from baseline in the Ankylosing Spondylitis Quality of
Life Questionnaire (ASQoL) score (-3.6 vs. -1.1) and in the Short Form Health Survey (SF-36) Physical
Component Summary (PCS) score (7.4 vs. 1.9) compared to placebo-treated patients at Week 24.

14.5 Crohn’s Disease

The safety and efficacy of multiple doses of HUMIRA were assessed in adult patients with moderately to
severely active Crohn’s disease (Crohn’s Disease Activity Index (CDAI) 2 220 and < 450) in randomized,
double-blind, placebo-controlled studies. Concomitant stable doses of aminosalicylates, corticosteroids, and/or
immunomodulatory agents were permitted, and 79% of patients continued to receive at least one of these

medications,

Induction of clinical remission (defined as CDAI < 150) was evaluated in two studies. In Study CD-I, 299
TNF-blocker naive patients were randomized to one of four treatment groups: the placebo group received
placebo at Weeks 0 and 2, the 160/80 group received 160 mg HUMIRA at Week 0 and 80 mg at Week 2, the
80/40 group received 80 mg at Week 0 and 40 mg at Week 2, and the 40/20 group received 40 mg at Week 0
and 20 mg at Week 2. Clinical results were assessed at Week 4.

In the second induction study, Study CD-II, 325 patients who had lost response to, or were intolerant to,
previous infliximab therapy were randomized to receive either 160 mg HUMIRA at Week 0 and 80 mg at
Week 2, or placebo at Weeks 0 and 2. Clinical results were assessed at Week 4.

Maintenance of clinical remission was evaluated in Study CD-II. In this study, 854 patients with active
disease received open-label HUMIRA, 80 mg at week 0 and 40 mg at Week 2. Patients were then randomized
at Week 4 to 40 mg HUMIRA every other week, 40 mg HUMIRA every week, or placebo. The total study
duration was 56 weeks. Patients in clinical response (decrease in CDAI >70) at Week 4 were stratified and
analyzed separately from those not in clinical response at Week 4.

Induction of Clinical Remission

 

A greater percentage of the patients treated with 160/80 mg HUMIRA achieved induction of clinical remission
versus placebo at Weck 4 regardless of whether the patients were TNF blocker naive (CD- ), or had lost
response to or were intolerant to infliximab (CD-ID (see Table 11).

Table 11. Induction of Clinical Remission in Studies CD-I and CD-II (Percent of Patients)

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 32 of 70

 

 

 

CD-I CD-II
Placebo HUMIRA 160/80 mg Placebo HUMIRA 160/80 mg
N=74 N=76 N=166 N=159
Week 4
Clinical remission 12% 36%" ™% 21%
Clinical response 34% 58% 34% 52%

 

Clinical remission is CDAI score < 150; clinical response is decrease in CDAI of at least 70 points.
p<0.001 for HUMIRA vs. placebo pairwise comparison of proportions
OK :
p<0.01 for HUMIRA vs. placebo pairwise comparison of proportions

Maintenance of Clinical Remission

In Study CD-III at Week 4, 58% (499/854) of patients were in clinical response and were assessed in the
primary analysis. At Weeks 26 and 56, greater proportions of patients who were in clinical response at Week 4
achieved clinical remission in the HUMIRA 40 mg every other week maintenance group compared to patients
in the placebo maintenance group (see Table 12). The group that received HUMIRA therapy every week did
not demonstrate significantly higher remission rates compared to the group that received HUMIRA every

 

 

other week.
Table 12. Maintenance of Clinical Remission in CD-III (Percent of Patients)
Placebo 40 mg HUMIRA
every other week
N=170 N=172
Week 26
Clinical remission 17% 40%*
Clinical response 28% 54%*
Week 56
Clinical remission 12% 36%*
Clinical response 18% 43%*

 

Clinical remission is CDAT score < 150; clinical response is decrease in CDAI of at least 70 points.
*p<0.001 for HUMIRA vs. placebo pairwise comparisons of proportions

Of those in response at Week 4 who attained remission during the study, patients in the HUMIRA every other
week group maintained remission for a longer time than patients in the placebo maintenance group. Among
patients who were not in response by Week 12, therapy continued beyond 12 weeks did not result in
significantly more responses.

14.6 Plaque Psoriasis

The safety and efficacy of HUMIRA were assessed in randomized, double-blind, placebo-controlled studies in
1696 adult patients with moderate to severe chronic plaque psoriasis who were candidates for systemic
therapy or phototherapy.

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 33 of 70

Study Ps-I evaluated 1212 patients with chronic plaque psoriasis with >10% body surface area (BSA)
involvement, Physician’s Global Assessment (PGA) of at least moderate disease severity, and Psoriasis Area
and Severity Index (PASI) >12 within three treatment periods. In period A, patients received placebo or
HUMIRA at an initial dose of 80 mg at Week 0 followed by a dose of 40 mg every other week starting at
Week 1. After 16 weeks of therapy, patients who achieved at least a PASI 75 response at Week 16, defined as
a PASI score improvement of at least 75% relative to baseline, entered period B and received open-label 40
mg HUMIRA every other week. After 17 weeks of open label therapy, patients who maintained at least a
PASI 75 response at Week 33 and were originally randomized to active therapy in period A were re-
randomized in period C to receive 40 mg HUMIRA every other week or placebo for an additional 19 weeks.
Across all treatment groups the mean baseline PASI score was 19 and the baseline Physician’s Global
Assessment score ranged from “moderate” (53%) to “severe” (41%) to “very severe” (6%).

Study Ps-II evaluated 99 patients randomized to HUMIRA and 48 patients randomized to placebo with
chronic plaque psoriasis with >10% BSA involvement and PASI >12. Patients received placebo, or an initial
dose of 80 mg HUMIRA at Week 0 followed by 40 mg every other week starting at Week 1 for 16 weeks,
Across all treatment groups the mean baseline PASI score was 21 and the baseline PGA score ranged from
“moderate” (41%) to “severe” (51%) to “very severe” (8%).

Studies Ps-I and II evaluated the proportion of patients who achieved “clear” or “minimal” disease on the 6-
point PGA scale and the proportion of patients who achieved a reduction in PASI score of at least 75% (PASI
75) from baseline at Week 16 (see Table 13 and 14).

Additionally, Study Ps-I evaluated the proportion of subjects who maintained a PGA of “clear” or “minimal”
disease or a PASI 75 response after Week 33 and on or before Week 52.

Table 13. Efficacy Results at 16 Weeks in Study Ps-I Number of Patients (%)

 

 

HUMIRA 40 mg every other week - Placebo

N= 814 N = 398

PGA: Clear or minimal* 506 (62%) 17 (4%)
PASI 75 578 (71%) 26 (7%)

 

* Clear = no plaque elevation, no scale, plus or minus hyperpigmentation or diffuse pink or red coloration
Minimal = possible but difficult to ascertain whether there is slight elevation of plaque above normal skin, plus or minus surface
dryness with some white coloration, plus or minus up to red coloration

Table 14. Efficacy Results at 16 Weeks in Study Ps-II Number of Patients (%)

 

 

HUMIRA 40 mg every other week Placebo

N=99 N=48

PGA: Clear or minimal* 70 (71%) 5 (10%)
PASI 75 77 (78%) 9 (19%)

 

* Clear = no plaque elevation, no scale, plus or minus hyperpigmentation or diffuse pink or red coloration
Minimal = possible but difficult to ascertain whether there. is slight elevation of plaque above normal skin, plus or minus surface
dryness with some white coloration, plus or minus up to red coloration

Additionally, in Study Ps-I, subjects on HUMIRA who maintained a PASI 75 were re-randomized to
HUMIRA (N = 250) or placebo (N = 240) at Week 33. After 52 weeks of treatment with HUMIRA, more

patients on HUMIRA maintained efficacy when compared to subjects who were re-randomized to placebo
based on maintenance of PGA of “clear” or “minimal” disease (68% vs. 28%) or a PASI 75 (79% vs. 43%).

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 34 of 70
A total of 347 stable responders participated in a withdrawal and retreatment evaluation in an open-label
extension study. Median time to relapse (decline to PGA “moderate” or worse) was approximately 5 months.
During the withdrawal period, no subject experienced transformation to either pustular or erythrodermic
psoriasis. A total of 178 subjects who relapsed re-initiated treatment with 80 mg of HUMIRA, then 40 mg
eow beginning at week 1. At week 16, 69% (123/178) of subjects had a response of PGA “clear” or

“minimal”.
15 REFERENCES

1. National Cancer Institute. Surveillance, Epidemiology, and End Results Database (SEER) Program. SEER
Incidence Crude Rates, 11 Registries, 1993-2001.

16 HOW SUPPLIED/STORAGE AND HANDLING

HUMIRA® (adalimumab) is supplied in prefilled syringes as a preservative-free, sterile solution for
subcutaneous administration. The following packaging configurations are available.

e HUMIRA Pen Carton

HUMIRA is dispensed in a carton containing two alcohol preps and two dose trays. Each dose tray consists of —
a single-use pen, containing a 1 mL prefilled glass syringe with a fixed 27 gauge 2 inch needle, providing 40
mg (0.8 mL) of HUMIRA. The NDC number is 0074-4339-02.

e HUMIRA Pen — Crohn's Disease Starter Package

HUMIRA is dispensed in a carton containing 6 alcohol preps and 6 dose trays (Crohn’s Disease Starter
Package). Each dose tray consists of a single-use pen, containing a 1 mL prefilled glass syringe with a fixed
27 gauge % inch needle, providing 40 mg (0.8 mL) of HUMIRA. The NDC number is 0074-4339-06.

e HUMIRA Pen — Psoriasis Starter Package

HUMIRA is dispensed in a carton containing 4 alcohol preps and 4 dose trays (Psoriasis Starter Package).
Each dose tray consists of a single-use pen, containing a 1 mL prefilled glass syringe with a fixed 27 gauge 4
inch needle, providing 40 mg (0.8 mL) of HUMIRA. The NDC number is 0074-4339-07.

e Prefilled Syringe Carton — 40 mg

HUMIRA is dispensed in a carton containing two alcohol preps and two dose trays. Each dose tray consists of
a single-use, 1 mL prefilled glass syringe with a fixed 27 gauge % inch needle, providing 40 mg (0.8 mL) of
HUMIRA. The NDC number is 0074-3799-02.

e Pediatric Prefilled Syringe Carton - 20 mg

HUMIRA is supplied for pediatric use only in a carton containing two alcohol preps and two dose trays. Each
dose tray consists of a single-use, 1 mL pre-filled glass syringe with a fixed 27 gauge % inch needle, providing
20 mg (0.4 mL) of HUMIRA. The NDC number is 0074-9374-02.

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 35 of 70

e Storage and Stability

Do not use beyond the expiration date on the container. HUMIRA must be refrigerated at 2° to 8° C (36° to
46° F). DO NOT FREEZE. Do not use if frozen even if it has been thawed. When traveling, HUMIRA should
be stored in a cool carrier with an ice pack. Protect the prefilled syringe from exposure to light. Store in
original carton until time of administration.

17 PATIENT COUNSELING INFORMATION

See FDA-approved patient labeling (Medication Guide).

Patients or their caregivers should be provided the HUMIRA “Medication Guide” and provided an
opportunity to read it and ask questions prior to initiation of therapy. The healthcare provider should ask the
patient questions to determine any risk factors for treatment. Patients developing signs and symptoms of
infection should seek medical evaluation immediately.

17.1 Patient Counseling

Patients should be advised of the potential benefits and risks of HUMIRA. Physicians should instruct their
patients to read the Medication Guide before starting HUMIRA therapy and to reread each time the
prescription is renewed.

e Infections
Inform patients that HUMIRA may lower the ability of their immune system to fight infections. Instruct
patients of the importance of contacting their doctor if they develop any symptoms of infection, including
tuberculosis, invasive fungal infections, and reactivation of hepatitis B virus infections.

° Malignancies
Patients should be counseled about the risk of malignancies while receiving HUMIRA.

e Allergic Reactions
Patients should be advised to seek immediate medical attention if they experience any symptoms of severe
allergic reactions. Advise latex-sensitive patients that the needle cap of the prefilled syringe contains latex.

e Other Medical Conditions
Advise patients to report any signs of new or worsening medical conditions such as congestive heart
failure, neurological disease, autoimmune disorders, or cytopenias. Advise patients to report any
symptoms suggestive of a cytopenia such as bruising, bleeding, or persistent fever.

17.2 Instruction on Injection Technique

The first injection should be performed under the supervision of a qualified health care professional. Ifa
patient or caregiver is to administer HUMIRA, he/she should be instructed in injection techniques and their
ability to inject subcutaneously should be assessed to ensure the proper administration of HUMIRA [see

Patient Instructions for Use].

The following instructions refer to the use of the HUMIRA Pen:

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 36 of 70

It is important to emphasize to the patient that he/she will hear a loud ‘click’ when the plum-colored activator
button is pressed. The loud click means the start of the injection. The patient must keep holding the HUMIRA
Pen against the squeezed, raised skin until all of the medicine is injected. This can take up to 10 seconds. The
patient will know that the injection-has finished when the yellow marker fully appears in the window view and
stops moving.

A puncture-resistant container for disposal of needles and syringes should be used. Patients or caregivers
should be instructed in the technique as well as proper syringe and needle disposal, and be cautioned against
reuse of these items.

Content revised MM/YYYY
Abbott Laboratories
North Chicago, IL 60064, U.S.A.
MEDICATION GUIDE
HUMIRA® (Hu-MARE-ah)
(adalimumab)
injection

Read the Medication Guide that comes with HUMIRA before you start taking it and each time you get a refill.
There may be new information. This Medication Guide does not take the place of talking with your doctor
about your medical condition or treatment.

What is the most important information I should know about HUMIRA?

HUMIRA is a medicine that affects your immune system. HUMIRA can lower the ability of your immune
system to fight infections. Serious infections have happened in people taking HUMIRA. These serious
infections include tuberculosis (TB) and infections caused by viruses, fungi or bacteria that have spread
throughout the body. Some people have died from these infections.

e Your doctor should test you for TB before starting HUMIRA.

e Your doctor should check you closely for signs and symptoms of TB during treatment with HUMIRA.
You should not start taking HUMIRA if you have any kind of infection unless your doctor says it is okay.
Before starting HUMIRA, tell your doctor if you:

e think you have an infection or have symptoms of infection such as:

* fever, sweats, or chills * warm, red, or painful skin or sores on your body
¢ muscle aches ¢ diarrhea or stomach pain

 

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 37 of 70

* burning when you urinate or urinate more often than

* cough normal

* shortness of breath | ¢ feel very tired

* blood in phlegm

* weight loss

are being treated for an infection

get a lot of infections or have infections that keep coming back
have diabetes

have TB, or have been in close contact with someone with TB

were born in, lived in, or traveled to countries where there is more risk for getting TB. Ask your doctor if

you are not sure.

live or have lived in certain parts of the country (such as the Ohio and Mississippi River valleys) where
there is an increased risk for getting certain kinds of fungal infections (histoplasmosis,
coccidioidomycosis, or blastomycosis). These infections may happen or become more severe if you use
HUMIRA. Ask your doctor if you do not know if you have lived in an area where these infections are

common.
have or have had hepatitis B

use the medicine ORENCIA® (abatacept), KINERET® (anakinra), RITUXAN® (rituximab), IMURAN®
(azathioprine), or PURINETHOL® (mercaptopurine, 6-MP).

are scheduled to have major surgery

After starting HUMIRA, call your doctor right away if you have an infection, or any sign of an infection.

HUMIRA can make you more likely to get infections or make any infection that you may have worse.

Cancer

For children and adults taking TNF-blockers, including HUMIRA, the chances of getting cancer may

increase.
There have been cases of unusual cancers in children, teenagers, and young adults using TNF-blockers.

People with RA, especially more serious RA, may have a higher chance for getting a kind of cancer called
lymphoma.

If you use TNF blockers including HUMIRA your chance of getting two types of skin cancer may
increase (basal cell cancer and squamous cell cancer of the skin). These types of cancer are generally not
life-threatening if treated. Tell your doctor if you have a bump or open sore that doesn’t heal.

Some people receiving TNF blockers including HUMIRA developed a rare type of cancer called
hepatosplenic T-cell lymphoma. This type of cancer often results in death. Most of these people were male

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 38 of 70

teenagers or young men. Also, most people were being treated for Crohn’s disease or ulcerative colitis
with another medicine called IMURAN® (azathioprine) or PURINETHOL® (6-mercaptopurine).

See the “What are the possible side effects of HUMIRA?” section.
What is HUMIRA?
HUMIRA is a medicine called a Tumor Necrosis Factor (TNF) blocker. HUMIRA is used to:

e Reduce the signs and symptoms of:

e moderate to severe rheumatoid arthritis (RA) in adults. HUMIRA can be used alone, with
methotrexate, or with certain other medicines.

e moderate to severe polyarticular juvenile idiopathic arthritis (JIA) in children 4 years and
older. HUMIRA can be used alone, with methotrexate, or with certain other medicines.

e psoriatic arthritis (PsA) in adults. HUMIRA can be used alone or with certain other medicines.
e ankylosing spondylitis (AS) in adults.

e moderate to severe Crohn’s disease (CD) in adults when other treatments have not worked
well enough. .

e Treat moderate to severe chronic (lasting a long time) plaque psoriasis (Ps) in adults who have the
condition in many areas of their body and who may benefit from taking injections or pills (systemic
therapy) or phototherapy (treatment using ultraviolet light alone or with pills).

What should I tell my doctor before taking HUMIRA?

HUMIRA may not be right for you. Before starting HUMIRA, tell your doctor about all of your health |
conditions, including if you:

e have an infection. See “What is the most important information I should know about HUMIRA?”
e have or have had cancer.

e have any numbness or tingling or have a disease that affects your nervous system such as multiple
sclerosis or Guillain-Barré syndrome.

e have or had heart failure.

e have recently received or are scheduled to receive a vaccine. You may receive vaccines, except for live
vaccines while using HUMIRA. Children with juvenile idiopathic arthritis should be brought up to date
with all vaccines before starting HUMIRA.

e are allergic to rubber or latex. The needle cover on the prefilled syringe contains dry natural rubber. Tell
your doctor if you have any allergies to rubber or latex.

e are allergic to HUMIRA or to any of its ingredients. See the end of this Medication Guide for a list of
ingredients in HUMIRA.

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 39 of 70

e are pregnant or planning to become pregnant. It is not known if HUMIRA will harm your unborn baby.
HUMIRA should only be used during a pregnancy if needed. |
Pregnancy Registry: Abbott Laboratories has a registry for pregnant women who take HUMIRA. The
purpose of this registry is to check the health of the pregnant mother and her child. Talk to your doctor if
you are pregnant and contact the registry at 1-877-311-8972.

e breastfeeding or plan to breastfeed. You and your doctor should decide if you will breastfeed or use
HUMIRA. You should not do both.

Tell your doctor about all the medicines you take, including prescription and non-prescription medicines,
vitamins, and herbal supplements.

Especially tell your doctor if you use:

o- ORENCIA® (abatacept), KINERET® (anakinra), REMICADE® (infliximab), ENBREL® (etanercept),
CIMZIA® (certolizumab pegol) or SIMPONI® (golimumab), because you should not use HUMIRA while
you are also taking one of these medicines.

e RITUXAN® (rituximab), Your doctor may not want to give you HUMIRA if you have received
RITUXAN® (rituximab) recently.

e IMURAN® (azathioprine) or PURINETHOL® (mercaptopurine, 6-MP).

Keep a list of your medicines with you to show your doctor and pharmacist each time you get a new
medicine.

‘How should I take HUMIRA?

e HUMIRA is given by an injection under the skin. Your doctor will tell you how often to take an injection
of HUMIRA. This is based on your condition to be treated. Do not inject HUMIRA more often than
you were prescribed. .

e See the Patient Instructions for Use inside the carton for complete instructions for the right way to
prepare and inject HUMIRA.

e Make sure you have been shown how to inject HUMIRA before you do it yourself. You can call your
doctor or 1-800-4HUMIRA (1-800-448-6472) if you have any questions about giving yourself an
injection. Someone you know can also help you with your injection after he/she has been shown how to
prepare and inject HUMIRA.

e Do not try to inject HUMIRA yourself until you have been shown the right way to give the injections. If
your doctor decides that you or a caregiver may be able to give your injections of HUMIRA at home, you
should receive training on the right way to prepare and inject HUMIRA.

e Do not miss any doses of HUMIRA unless your doctor says it is okay. If you forget to take HUMIRA,
inject a dose as soon as you remember. Then, take your next dose at your regular scheduled time. This will —

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 40 of 70

put you back on schedule. In case you are not sure when to inject HUMIRA, call your doctor or

pharmacist.

If you take more HUMIRA than you were told to take, call your doctor.

What are the possible side effects of HUMIRA?

HUMIRA can cause serious side effects, including:

See “What is the most important information I should know about HUMIRA?”

Serious Infections.

Your doctor will examine you for TB and perform a test to see if you have TB. If your doctor feels that
you are at risk for TB, you may be treated with medicine for TB before you begin treatment with
HUMIRA and during treatment with HUMIRA. Even if your TB test is negative your doctor should
carefully monitor you for TB infections while you are taking HUMIRA. People who had a negative TB
skin test before receiving HUMIRA have developed active TB. Tell your doctor if you have any of the
following symptoms while taking or after taking HUMIRA:

e cough that does not go away
e low grade fever
¢ weight loss

e loss of body fat and muscle (wasting).

Hepatitis B infection in people who carry the virus in their blood.

If you are a carrier of the hepatitis B virus (a virus that affects the liver), the virus can become active while
you use HUMIRA. Your doctor may do blood tests before you start treatment with HUMIRA and while
you are using HUMIRA. Tell your doctor if you have any of the following symptoms of a possible
hepatitis B infection:

* muscle aches ° clay-colored bowel movements
* feel very tired * fever

¢ dark urine ¢ chills

* skin or eyes look yellow ~ © stomach discomfort

* little or no appetite * skin rash

* vomiting

Allergic reactions. Allergic reactions can happen in people who use HUMIRA. Call your doctor or get
medical help right away if you have any of these symptoms of a serious allergic reaction:

e hives

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 41 of 70
e swelling of your face, eyes, lips or mouth
e trouble breathing

e Nervous system problems. Signs and symptoms of a nervous system problem include: numbness or
tingling, problems with your vision, weakness in your arms or legs, and dizziness.

e Blood problems. Your body may not make enough of the blood cells that help fight infections or help to
stop bleeding. Symptoms include a fever that does not. go away, bruising or bleeding very easily, or
looking very pale.

e New heart failure or worsening of heart failure you already have. Call your doctor right away if you
get new worsening symptoms of heart failure while taking HUMIRA, including:

e shortness of breath
e swelling of your ankles or feet
e sudden weight gain.

e Immune reactions including a lupus-like syndrome. Symptoms include chest discomfort or pain that
does not go away, shortness of breath, joint pain, or a rash on your cheeks or arms that gets worse in the
sun, Symptoms may improve when you stop HUMIRA.

e Liver Problems. Liver problems can happen in people who use TNF-blocker medicines. These problems
can lead to liver failure and death. Call your doctor right away if you have any of these symptoms:

e feel very tired

e skin or eyes look yellow

e poor appetite or vomiting

e pain on the right side of your stomach (abdomen)

e Psoriasis. Some people using HUMIRA had new psoriasis or worsening of psoriasis they already had.
Tell your doctor if you develop red scaly patches or raised bumps that are filled with pus. Your doctor
may decide to stop your treatment with HUMIRA.

Call your doctor or get medical care right away if you develop any of the above symptoms. Your
treatment with HUMIRA may be stopped.

Common side effects with HUMIRA include:

e injection site reactions: redness, rash, swelling, itching, or bruising. These symptoms usually will go away
within a few days. Call your doctor right away if you have pain, redness or swelling around the injection
site that does not go away within a few days or gets worse.

e upper respiratory infections (including sinus infections)

e headaches

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 42 of 70
e rash

e nausea

These are not all the possible side effects with HUMIRA. Tell your doctor if you have any side effect that
bothers you or that does not go away. Ask your doctor or pharmacist for more information.

Call your doctor for medical advice about side effects. You may report side effects to the FDA at 1-800-FDA-
1088. | |

How should I store HUMIRA?

e Store HUMIRA in a refrigerator at 36°F to 46°F (2°C to 8°C) in the original container until it is used.
Protect from light.

e When traveling, HUMIRA should be stored in a cool carrier with an ice pack.

¢ Do not freeze HUMIRA. Do not use HUMIRA if frozen, even if it has been thawed.

e Refrigerated HUMIRA may be used until the expiration date printed on the HUMIRA carton, dose tray,
Pen or prefilled syringe.

e Do not use a Pen or prefilled syringe if the liquid is cloudy, discolored, or has flakes or particles in it.
e Do not drop or crush HUMIRA. The prefilled syringe is glass.

e Keep HUMIRA, injection supplies, and all other medicines out of the reach of children.

General information about HUMIRA

Medicines are sometimes prescribed for purposes other than those listed in a Medication Guide. Do not use
HUMIRA for a condition for which it was not prescribed. Do not give HUMIRA to other people, even if they
have the same condition. It may harm them.

This Medication Guide summarizes the most important information about HUMIRA. If you would like more
information, talk with your doctor. You can ask your doctor or pharmacist for information about HUMIRA

that was written for healthcare professionals.

For more information go to www.HUMIRA.com or you can enroll in a patient support program by calling 1-
800-4HUMIRA (1-800-448-6472),

What are the ingredients in HUMIRA?
Active ingredient: adalimumab

Inactive ingredients: sodium chloride, monobasic sodium phosphate dihydrate, dibasic sodium phosphate
dihydrate, sodium citrate, citric acid monohydrate, mannitol, polysorbate 80, and Water for Injection. Sodium

hydroxide is added as necessary to adjust pH.

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 43 of 70
Content revised 03/2011

Abbott Laboratories
North Chicago, IL 60064, U.S.A.
This Medication Guide has been approved by the U.S. Food and Drug Administration.
PATIENT INSTRUCTIONS FOR: USE
HUMIRA® (Hu-MARE-ah)
(adalimumab)
SINGLE-USE PEN

Do not try to inject HUMIRA yourself until you have been shown the right way to give the injections. If your
doctor decides that you or a caregiver may be able to give your injections of HUMIRA at home, you should
receive training on the right way to prepare and inject HUMIRA. It is important that you read, understand, and
follow these instructions so that you inject HUMIRA the right way. Call your healthcare provider if you or
your caregiver has any questions about the right way to inject HUMIRA.

IMPORTANT:

e Donot use HUMIRA if frozen, even if it has been thawed.
e The HUMIRA Pen contains glass. Do not drop or crush the Pen because the glass inside may break.
e Do not remove the gray cap or the plum-colored cap until right before your injection.

e When the plum-colored button on the HUMIRA Pen is pressed to give your dose of HUMIRA, you will
hear a loud “click” sound.

e You must practice injecting HUMIRA with your doctor or nurse so that you are not startled by
this click when you start giving yourself the injections at home.

e The loud click sound means the start of the injection.

e You will know that the injection has finished when the yellow marker appears fully in the
window view and stops moving.

See the section below called “Prepare the HUMIRA Pen”.

How should I store HUMIRA?

e Store HUMIRA in a refrigerator at 36°F to 46°F (2°C to 8°C) in the original container until it is used.
Protect from light.

e When traveling, HUMIRA should be stored in a cool carrier with an ice pack.

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 44 of 70
Do not freeze HUMIRA. Do not use HUMIRA if frozen, even if it has been thawed.

Refrigerated HUMIRA may be used until the expiration date printed on the HUMIRA carton, dose tray,
and Pen.

Do not use a Pen if the liquid is cloudy, discolored, or has flakes or particles in it.
Do not drop or crush HUMIRA.

Keep HUMIRA, injection supplies, and all other medicines out of the reach of children.

Gather the Supplies for Your Injection

You will need the following supplies for your injection of HUMIRA.
Find a clean, flat surface to place the supplies on.

e 1 alcohol swab
e 1 cotton ball or gauze pad (not included in your HUMIRA carton)
-e 1 HUMIRA Pen (See Figure A)

e 1 puncture-proof sharps container for HUMIRA Pen disposal (not included in your HUMIRA
carton)

If you do not have all of the supplies you need to give yourself an injection, go to a pharmacy or call your
pharmacist. The diagram below shows what the HUMIRA Pen looks like. See Figure A.

Figure A

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 45 of 70

 

  
  
  
  
   

Plum-colored Cap (Cap #2)

Plum-colored Activator Button

Window

we White Needle Sleeve

Gray Cap (Cap #1)

 

 

 

Check the carton, dose tray, and HUMIRA Pen.
1. Make sure the name HUMIRA appears on the carton, dose tray, and HUMIRA Pen label.
2. Do not use and call your doctor or pharmacist if:

e you drop or crush your HUMIRA Pen.
e the seals on the top or bottom of the carton are broken or missing.
e. the expiration date on the carton, dose tray, and Pen has passed.

e the HUMIRA Pen has been frozen or left in direct sunlight. See the section: “How should I store
HUMIRA?” at the beginning of these Instructions For Use.

3. Hold the Pen with the gray cap (Cap # 1) pointed down.

4. Make sure the amount of liquid in the Pen is at the fill line or close to the fill line seen through the window.
_ This is the full dose of HUMIRA that you will inject. See Figure B. .

5. If the Pen does not have the full amount of liquid, do not use that Pen. Call your pharmacist.

Figure B

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 46 of 70

 

 

 

 

 

6. Turn the Pen over and hold the Pen with the gray cap (Cap #1) pointed up. See Figure C.

7. Check the solution through the windows on the side of the Pen to make sure the liquid is clear and colorless.
Do not use your HUMIRA Pen if the liquid is cloudy, discolored, or if it has flakes or particles in it. Call your
pharmacist. It is normal to see one or more bubbles in the window.

Figure C

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 47 of 70

 

 

 

 

 

Choose the Injection Site
8. Wash and dry your hands well.
9, Choose an injection site on:

e the front of your thighs or

e your lower abdomen (belly). If you choose your abdomen, do not use the area 2 inches around your belly
button (navel). See Figure D.

Figure D

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 48 of 70

 

 

 

 

 

 

e Choose a different site each time you give yourself an injection. Each new injection should be given at

least one inch from a site you used before.
e Do not inject HUMIRA into skin that is:

e sore (tender)

e bruised
® red
e hard

e scarred or where you have stretch marks

e If you have psoriasis, do not inject directly into any raised, thick, red or scaly skin patches or lesions on

your skin.

e Do not inject through your clothes.
Prepare the Injection Site
10. Wipe the injection site with an alcohol prep (swab) using a circular motion.

e Do not touch this area again before giving the injection. Allow the skin to dry before injecting. Do not fan

or blow on the clean area.

Preparing the HUMIRA Pen

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 49 of 70
11. Do not remove the gray cap (Cap # 1) or the plum-colored cap (Cap # 2) until right before your
injection.

12. Hold the middle of the Pen (gray body) with one hand so that you are not touching the gray cap (Cap # 1)
or the plum-colored cap (Cap # 2). Turn the Pen so that the gray cap (Cap # 1) is pointing up. See Figure E.

Figure E

 

 

 

 

 

13. With your other hand, pull the gray cap (Cap # 1) straight off (do not twist the cap). Make sure the small
gray needle cover of the syringe has come off with the gray cap (Cap # 1). See Figure F.

14. Throw away the gray cap (Cap # 1).

Figure F

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 50 of 70

 

 

 

 

 

e Do not put the gray cap (Cap # 1) back on the Pen. Putting the gray cap (Cap # 1) back on may damage
the needle.

The white needle sleeve, which covers the needle, can now be seen.

e Do not touch the needle with your fingers or let the needle touch anything.

e You may see a few drops of liquid come out of the needle. This is normal.

15. Remove the plum-colored cap (Cap # 2) from the bottom of the Pen by pulling it straight off (do not twist
the cap). The Pen is now activated. Throw away the plum-colored cap.

e Do not put the plum-colored cap (Cap # 2) back on the Pen because it could cause medicine to come out

of the syringe.
The plum-colored activator button:
e Turn the Pen so the plum-colored activator button is pointed up. See Figure G.

Figure G

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 51 of 70

 

 

 

 

 

 

Do not press the plum-colored activator button until you are ready to inject HUMIRA. Pressing the plum-
colored activator button will release the medicine from the Pen.

Hold the Pen so that you can see the window. See Figure H. It is normal to see one or more bubbles in the

window.

Figure H

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 52 of 70

 

 

 

 

 

 

 

 

 

 

Position the Pen and Inject HUMIRA
16. Position the Pen:

e Gently squeeze the area of the cleaned skin and hold it firmly. See Figure I. You will inject into this raised

area of skin.

Figure I

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 53 of 70

 

 

 

 

17. Place the white end of the Pen straight (at a 90° angle) and flat against the raised area of your skin that you
are squeezing. Place the Pen so that it will not inject the needle into your fingers that are holding the raised
skin. See Figure J.

Figure J

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 54 of 70

 

 

 

 

18, Inject HUMIRA

e With your index finger or your thumb, press the plum-colored activator button to begin the injection. Try

not to cover the window. See Figure K.

Figure K

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 55 of 70

 

 

 

 

You will hear a loud ‘click’ when you press the plum-colored activator button. The loud click means the
start of the injection.

Keep pressing the plum-colored activator button and continue to hold the Pen against your squeezed,
raised skin until all of the medicine is injected. This can take up to 10 seconds, so count slowly to ten.
Keep holding the Pen against the squeezed, raised skin of your injection site for the whole time so you get
the full dose of medicine.

You will know that the injection has finished when the yellow marker fully appears in the window view
and stops moving. See Figure L.

Figure L

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 56 of 70

 

 

Yellow Indicator

 

 

 

19, When the injection is finished, slowly pull the Pen from your skin. The white needle sleeve will move to _

cover the needle tip. See Figure M.
e Do not touch the needle. The white needle sleeve is there to prevent you from touching the needle.

Figure M

 
“Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 57 of 70

 

| White Needle
Sleeve

 

 

Yellow Window Marker

 

 

e Press a cotton ball or gauze pad over the injection site and hold it for 10 seconds. Do not rub the injection
site. You may have slight bleeding. This is normal.

20. Dispose of your used HUMIRA Pen. See the section “How should I dispose of the used HUMIRA
Pen?”

21. Keep a record of the dates and location of your injection sites. To help you remember when to take
HUMIRA, you can mark your calendar ahead of time.

How should I dispose of the used HUMIRA Pen?

e Do not throw the Pen in the household trash. Do not recycle.
e Do not try to touch the needle. The white needle sleeve is there to prevent you from touching the needle.

e Place the used HUMIRA Pen in a puncture-proof sharps container right away. You may use a sharps
container (such as a red biohazard container), a hard plastic container (such as a detergent bottle), or a
metal container (such as an empty coffee can). Do not use glass or clear plastic containers. See Figure N.

Figure N

 
Case 2:18-cv-09253-JCZ-JVM. Document 43-1 Filed 05/14/20 Page 58 of 70

 

 

 

 

 

 

 

 

 

e You should follow any special state or local laws regarding the disposal of needles and syringes.

e For the safety and health of you and others, never re-use your HUMIRA Pens.

e Always keep the sharps container out of the reach of children.

e The used alcoho! pads, cotton balls, dose trays and packaging may be placed in your household trash.

e When the sharps container is about two-thirds full, tape the cap or lid down so it does not come off and
dispose of it as instructed by your doctor, nurse, or pharmacist. Do not throw the container in the

household trash. Do not recycle.

Content revised 03/2011
Abbott Laboratories _

North Chicago, IL 60064, U.S.A.

PATIENT INSTRUCTIONS FOR USE

HUMIRA® (Hu-MARE-ah)

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 59 of 70

(adalimumab)
SINGLE-USE PREFILLED SYRINGE

Do not try to inject HUMIRA yourself until you have been shown the right way to give the injections. If your
doctor decides that you or a caregiver may be able to give your injections of HUMIRA at home, you should
receive training on the right way to prepare and inject HUMIRA. It is important that you read, understand, and
follow these instructions so that you inject HUMIRA the right way. Call your healthcare provider if you or
your caregiver has any questions about the right way to inject HUMIRA.

How should I store HUMIRA?

e Store HUMIRA in a refrigerator at 36°F to 46°F (2°C to 8°C) in the original container until it is used.
Protect from light.

e When traveling, HUMIRA should be stored in a cool carrier with an ice pack.

e Do not freeze HUMIRA. Do not use HUMIRA if frozen, even if it has been thawed.

e Refrigerated HUMIRA may be used until the expiration date printed on the HUMIRA carton, dose tray
and prefilled syringe.

¢ Do not use a prefilled syringe if the liquid is cloudy, discolored, or has flakes or particles in it.
. Do not drop or crush HUMIRA. The prefilled syringe is glass.

e Keep HUMIRA, injection supplies, and all other medicines out of the reach of children.
Gather the Supplies for Your Injection

e You will need the following supplies for your injection of HUMIRA.
Find a clean, flat surface to place the supplies on.

e 1 alcohol swab
e 1 cotton ball or gauze pad (not included in your HUMIRA carton)
e 1 HUMIRA prefilled syringe (See Figure A)

e 1 puncture-proof sharps container for HUMIRA prefilled syringe disposal (not included in your
HUMIRA carton)

If you do not have all of the supplies you need to give yourself an injection, go to a pharmacy or call your
pharmacist. .

The diagram below shows what a prefilled syringe looks like. See Figure A.

Figure A

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 60 of 70

 

   
  
  

<a Plunger Rod

) <j Finger Grip

| <= Needle Cover

 

 

 

Check the carton, dose tray, and prefilled syringe
1. Make sure the name HUMIRA appears on the dose tray and prefilled syringe label.

2. Do not use and call your doctor or pharmacist if:

the seals on top and bottom of the carton are broken or missing.

e the HUMIRA labeling has an expired date. Check the expiration date on your HUMIRA carton and do not
use if the date has passed.

e the prefilled syringe that has been frozen or left in direct sunlight. See the section: “How should I store
HUMIRA?” at the beginning of these Instructions for Use.

e the liquid in the prefilled syringe is cloudy, discolored or has flakes or particles in it. Make sure the liquid
is clear and colorless.

Choose the Injection Site
3. Wash and dry your hands well.
4. Choose an injection site on:

e the front of your thighs or

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 61 of 70

e your lower abdomen (belly). If you choose your abdomen, do not use the area 2 inches around your belly
button (navel). See Figure B.

Figure B

 

  
 

Injectable
‘Areas

 

 

 

 

* Choose a different site each time you give yourself an injection. Each new injection should be given at
least one inch from a site you used before.

e Do not inject into skin that is:

e sore (tender)

e bruised
e red
° hard

e scarred or where you have stretch marks

e Ifyou have psoriasis, do not inject directly into any raised, thick, red or scaly skin patches or lesions on

your skin.

e Do not inject through your clothes.
Prepare the Injection Site

5. Wipe the injection site with an alcohol prep (swab) using a circular motion.

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 62 of 70

6. Do not touch this area again before giving the injection. Allow the skin to dry before injecting. Do not fan

or blow on the clean area.
Prepare the Syringe and Needle
7. Check the fluid level in the syringe:

e Always hold the prefilled syringe by the body of the syringe. Hold the syringe with the covered needle
pointing down. See Figure C.

Figure C

 

 

 

 

 

e Hold the syringe at eye level. Look closely to make sure that the amount of liquid in the syringe is the
same or close to the: -

e 0.8 mL line for the 40 mg prefilled syringe
e 0.4 mL line for the 20 mg pediatric prefilled syringe. See Figure D.

Figure D

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 63 of 70

 

 

Prefilled Pediatric —
Syringe Prefilled
Syringe

 

 

 

8. The top of the liquid may be curved. If the syringe does not have the correct amount of liquid, do not use
that syringe. Call your pharmacist.

9, Remove the needle cover:

e Hold the syringe in one hand. With the other hand gently remove the needle cover. See Figure E.

¢ Throw away the needle cover.

Figure E

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 64 of 70

 

e Do not touch the needle with your fingers or let the needle touch anything.

10. Turn the syringe so the needle is facing up and hold the syringe at eye level with one hand so you can see
the air in the syringe. Using your other hand, slowly push the plunger in to push the air out through the needle.

See Figure F.

Figure F

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 65 of 70

 

 

 

 

 

 

 

 

 

 

 

 

e You may see a drop of liquid at the end of the needle. This is normal.
Position the Prefilled Syringe and Inject HUMIRA

Position the Syringe

11. Hold the body of the prefilled syringe in one hand between the thumb and index fingers. Hold the syringe

in your hand like a pencil. See Figure G.

Figure G

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 66 of 70

 

 

 

 

 

e Do not pull back on the plunger at any time.

e With your other hand, gently squeeze the area of the cleaned skin and hold it firmly. See Figure H.

| Figure H

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 67 of 70

 

 

 

 

 

 

 

 

Inject HUMIRA

12, Using a quick, dart-like motion, insert the needle into the squeezed skin at about a 45-degree angle. See
Figure I.

Figure I

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 68 of 70

 

 

 

 

e After the needle is in, let go of the skin. Pull back gently on the plunger.
If blood appears in the syringe:

e It means that you have entered a blood vessel.
e Do not inject HUMIRA.
e Pull the needle out of the skin while keeping the syringe at the same angle.

° Press a cotton ball or gauze pad over the injection site and hold it for 10 seconds. See Figure J.

Figure J

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 69 of 70

 

 

 

 

 

¢ Do not use the same syringe and needle again. Throw away the needle and syringe in your special sharps

container.
e Do not rub the injection site. You may have slight bleeding. This is normal.

e Repeat Steps 1 through 12 with a new prefilled syringe.
If no blood appears in the syringe:

e Slowly push the plunger all the way in until all of the liquid is injected and the syringe is empty.
' @ Pull the needle out of the skin while keeping the syringe at the same angle.

e Press a cotton ball or gauze pad over the injection site and hold it for 10 seconds. Do not rub the injection

site. You may have slight bleeding. This is normal.

13. Throw away the used prefilled syringe and needle. See “How should I dispose of used prefilled syringes

and needles?”

14. Keep a record of the dates and location of your injection sites. To help you remember when to take

HUMIRA, you can mark your calendar ahead of time.
How should I dispose of used prefilled syringes and needles?

e Do not throw the needle, or syringe, in the household trash. Do not recycle.

 
Case 2:18-cv-09253-JCZ-JVM Document 43-1 Filed 05/14/20 Page 70 of 70
e Do not try to touch the needle.
e Place the used prefilled syringe and needle in a special puncture-proof sharps container. You may use a
sharps container (such as a red biohazard container), a hard plastic container (such as a detergent bottle),

or a metal container (such as an empty coffee can). Do not use glass or clear plastic containers. See Figure
K.

Figure Kk

 

 

 

 

 

 

 

 

 

 

e You should follow any special state or local laws regarding the disposal of needles and syringes.

e For the safety and health of you and others, needles and used syringes must never be re-used.

e Always keep the sharps container out of the reach of children.

e The used alcohol pads, cotton balls, dose trays and packaging may be placed in your household trash.

e When the sharps container is about two-thirds full, tape the cap or lid down so it does not come off and
dispose of it as instructed by your doctor, nurse or pharmacist. Do not throw the container in the
household trash. Do not recycle.

Content revised 03/2011
Abbott Laboratories

North Chicago, IL 60064, U.S.A.

 
